Exhibit 10.1

EXECUTION VERSION

 

 

 

PUBLISHED CUSIP NO. 69007AAA3

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 20, 2007

and

Amended and Restated as of April 29, 2009, as of July 15, 2011, and as of
June 24, 2014

among

OUTERWALL INC. (f/k/a COINSTAR, INC.),

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer

and

The Other Lenders Party Hereto

HSBC BANK USA, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA

and

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agents

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC BANK USA, NATIONAL ASSOCIATION,

RBC CAPITAL MARKETS

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

     5   

1.01

 

Defined Terms.

     5   

1.02

 

Other Interpretive Provisions.

     38   

1.03

 

Accounting Terms.

     39   

1.04

 

Rounding.

     40   

1.05

 

Times of Day.

     40   

1.06

 

Letter of Credit Amounts.

     40   

1.07

 

Exchange Rates; Currency Equivalents.

     40   

1.08

 

Additional Alternative Currencies.

     41   

1.09

 

Change of Currency.

     41   

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

     42   

2.01

 

Committed Loans.

     42   

2.02

 

Borrowings, Conversions and Continuations of Committed Loans.

     44   

2.03

 

Letters of Credit.

     46   

2.04

 

Swing Line Loans.

     55   

2.05

 

Prepayments.

     58   

2.06

 

Termination or Reduction of Commitments.

     60   

2.07

 

Repayment of Loans.

     60   

2.08

 

Interest.

     61   

2.09

 

Fees.

     62   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

     63   

2.11

 

Evidence of Debt.

     63   

2.12

 

Payments Generally; Administrative Agent’s Clawback.

     64   

2.13

 

Sharing of Payments by Lenders.

     66   

2.14

 

Increase in Revolving Credit Facility.

     67   

2.15

 

[Intentionally Omitted.]

     68   

2.16

 

Cash Collateral.

     68   

2.17

 

Defaulting Lenders.

     69   

2.18

 

Foreign Borrowers.

     71   

2.19

 

Designated Lenders.

     72   

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     73   

3.01

 

Taxes.

     73   

3.02

 

Illegality.

     78   

3.03

 

Inability to Determine Rates.

     79   

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans.

     80   

3.05

 

Compensation for Losses.

     82   

3.06

 

Mitigation Obligations; Replacement of Lenders.

     82   

3.07

 

Survival.

     83   

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     83   

4.01

 

Conditions to Closing Date and Prior Amendment and Restatement Effective Dates.

     83   

4.02

 

Conditions to all Credit Extensions.

     83   

4.03

 

Effectiveness of Amendment and Restatement.

     84   

 

1



--------------------------------------------------------------------------------

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

     87   

5.01

 

Existence, Qualification and Power.

     87   

5.02

 

Authorization; No Contravention.

     88   

5.03

 

Governmental Authorization; Other Consents.

     88   

5.04

 

Binding Effect.

     88   

5.05

 

Financial Statements; No Material Adverse Effect.

     88   

5.06

 

Litigation.

     89   

5.07

 

No Default.

     89   

5.08

 

Ownership of Property; Liens.

     89   

5.09

 

Environmental Compliance.

     90   

5.10

 

Insurance.

     90   

5.11

 

Taxes.

     90   

5.12

 

ERISA Compliance.

     90   

5.13

 

Subsidiaries; Equity Interests.

     91   

5.14

 

Margin Regulations; Investment Company Act.

     91   

5.15

 

Disclosure.

     92   

5.16

 

Compliance with Laws.

     92   

5.17

 

Taxpayer Identification Number.

     92   

5.18

 

Intellectual Property; Licenses, Etc.

     92   

5.19

 

Solvency.

     93   

5.20

 

Collateral Documents.

     93   

5.21

 

Sanctions Concerns and Anti-Corruption Laws.

     93   

5.22

 

Representations as to Foreign Borrowers.

     93   

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

     95   

6.01

 

Financial Statements.

     95   

6.02

 

Certificates; Other Information.

     95   

6.03

 

Notices.

     97   

6.04

 

Payment of Obligations.

     98   

6.05

 

Preservation of Existence, Etc.

     98   

6.06

 

Maintenance of Properties.

     98   

6.07

 

Maintenance of Insurance.

     98   

6.08

 

Compliance with Laws.

     98   

6.09

 

Books and Records.

     99   

6.10

 

Inspection Rights.

     99   

6.11

 

Use of Proceeds.

     99   

6.12

 

Covenant to Guarantee Obligations and Give Security.

     99   

6.13

 

Further Assurances.

     101   

6.14

 

Approvals and Authorizations.

     101   

6.15

 

Anti-Corruption Laws.

     102   

ARTICLE VII.

 

NEGATIVE COVENANTS

     102   

7.01

 

Liens.

     102   

7.02

 

Investments.

     103   

7.03

 

Indebtedness.

     104   

7.04

 

Fundamental Changes.

     106   

7.05

 

Dispositions.

     107   

7.06

 

Restricted Payments.

     107   

7.07

 

Change in Nature of Business.

     108   

7.08

 

Transactions with Affiliates.

     109   

7.09

 

Burdensome Agreements.

     109   

7.10

 

Use of Proceeds.

     109   

 

2



--------------------------------------------------------------------------------

7.11

 

Optional Payments of Other Indebtedness.

     109   

7.12

 

Financial Covenants.

     110   

7.13

 

Capital Expenditures.

     110   

7.14

 

Amendment of Certain Agreements.

     110   

7.15

 

Sanctions.

     110   

7.16

 

Anti-Corruption Laws.

     110   

7.17

 

Canadian Defined Benefit Pension Plan.

     111   

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

     111   

8.01

 

Events of Default.

     111   

8.02

 

Remedies Upon Event of Default.

     113   

8.03

 

Application of Funds.

     114   

ARTICLE IX.

 

ADMINISTRATIVE AGENT

     115   

9.01

 

Appointment and Authority.

     115   

9.02

 

Rights as a Lender.

     116   

9.03

 

Exculpatory Provisions.

     116   

9.04

 

Reliance by Administrative Agent.

     117   

9.05

 

Delegation of Duties.

     117   

9.06

 

Resignation of Administrative Agent.

     118   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders.

     119   

9.08

 

No Other Duties, Etc.

     119   

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding.

     119   

9.10

 

Collateral and Guaranty Matters.

     121   

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements.

     121   

ARTICLE X.

 

MISCELLANEOUS

     122   

10.01

 

Amendments, Etc.

     122   

10.02

 

Notices; Effectiveness; Electronic Communication.

     124   

10.03

 

No Waiver; Cumulative Remedies; Enforcement.

     126   

10.04

 

Expenses; Indemnity; Damage Waiver.

     127   

10.05

 

Payments Set Aside.

     129   

10.06

 

Successors and Assigns.

     129   

10.07

 

Treatment of Certain Information; Confidentiality.

     134   

10.08

 

Right of Setoff.

     135   

10.09

 

Interest Rate Limitation.

     136   

10.10

 

Counterparts; Integration; Effectiveness.

     136   

10.11

 

Survival of Representations and Warranties.

     137   

10.12

 

Severability.

     137   

10.13

 

Replacement of Lenders.

     137   

10.14

 

Governing Law; Jurisdiction; Etc.

     138   

10.15

 

Waiver of Jury Trial.

     139   

10.16

 

No Advisory or Fiduciary Responsibility.

     139   

10.17

 

USA PATRIOT Act Notice.

     140   

10.18

 

Amendment and Restatement Effective Date Assignments.

     140   

10.19

 

Ratification of Collateral Documents.

     141   

10.20

 

ENTIRE AGREEMENT.

     141   

10.21

 

Judgment Currency.

     141   

10.22

 

Electronic Execution of Assignments and Certain Other Documents.

     142   

SIGNATURES

     S-1   

 

3



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Existing Letters of Credit 2.01(a)    Revolving Commitments and Initial
Applicable Percentages 2.01(b)    Term Commitments and Initial Applicable
Percentages 5.06    Litigation 5.09    Environmental Matters 5.13   
Subsidiaries; Other Equity Investments 5.18    Intellectual Property Matters
7.01    Existing Liens 7.02    Existing Investments 7.03    Existing
Indebtedness 10.02    Administrative Agent’s Office; Certain Addresses for
Notices

EXHIBITS

 

   Form of A-1    Committed Revolving Loan Notice A-2    Committed Term Loan
Notice B    Swing Line Loan Notice C-1    Revolving Note C-2    Term Note D   
Compliance Certificate E    Assignment and Assumption F    Amended and Restated
Guarantee and Collateral Agreement G    Opinion Matters H    Foreign Borrower
Request and Assumption Agreement I    Foreign Borrower Notice J    U.S. Tax
Compliance Certificates K    Administrative Questionnaire L    Secured Party
Designation Notice M    Notice of Loan Prepayment

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of June 24, 2014, among OUTERWALL INC. (f/k/a COINSTAR, INC.), a Delaware
corporation (the “Company”), certain wholly-owned Subsidiaries of the Company
party hereto pursuant to Section 2.18 (each a “Foreign Borrower” and together
with the Company, collectively, the “Borrowers” and each a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

The Company, certain of the Lenders, the L/C Issuer, the Swing Line Lender, and
the Administrative Agent have heretofore entered into that certain Credit
Agreement dated as of

 

4



--------------------------------------------------------------------------------

November 20, 2007, as amended and restated by that certain Amended and Restated
Credit Agreement dated as of April 29, 2009, and as further amended and restated
by that certain Second Amended and Restated Credit Agreement dated as of
July 15, 2011 (as heretofore amended or modified, the “Original Agreement”),
pursuant to which certain of the Lenders provide revolving credit loans and term
loans, the Swing Line Lender provides swing line loans, and the L/C Issuer
issues (and the Lenders purchase participations in) letters of credit from time
to time.

The Company has requested that the Original Agreement be amended in certain
respects and, in order to do so, that the Original Agreement be amended and
restated in its entirety, and the Lenders, the Swing Line Lender, the L/C
Issuer, and the Administrative Agent are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Original Agreement is amended,
restated, ratified and confirmed to read in its entirety as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2013 Senior Notes” means the 6% Senior Notes of the Company due 2019, issued
pursuant to the Indenture dated March 12, 2013, among the Company, certain
Subsidiaries of the Company and Wells Fargo Bank, National Association, as
trustee.

“2014 Senior Notes” means the 5.875% Senior Notes of the Company due 2021,
issued pursuant to the Indenture dated June 9, 2014, among the Company, certain
Subsidiaries of the Company and U.S. Bank National Association, as trustee.

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

“Administrative Agent’s Fee Letter” means the Fee Letter dated June 24, 2014,
between the Company and the Administrative Agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit K or any other form approved by the
Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Alternative Currency Revolving Commitments” means the sum of the
Alternative Currency Revolving Commitments of the Alternative Currency Revolving
Lenders.

“Aggregate Commitments” means the Aggregate Revolving Commitments and Aggregate
Term Commitments.

“Aggregate Dollar Revolving Commitments” means the sum of the Dollar Revolving
Commitments of the Dollar Revolving Lenders.

“Aggregate Revolving Commitments” means the sum of the Aggregate Dollar
Revolving Commitments and the Aggregate Alternative Currency Revolving
Commitments. As of the Amendment and Restatement Effective Date, the Aggregate
Revolving Commitments are equal to $600,000,000.

“Aggregate Term Commitments” means the sum of the Term Commitments of the Term
Lenders.

“Agreement” means this Third Amended and Restated Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.21.

“Alternative Currency” means each of the following currencies: Canadian Dollars,
Euros, and Sterling, and any other currency (other than Dollars) that is
approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Revolving Commitment” means as to each Alternative
Currency Revolving Lender, its obligation to make Committed Alternative Currency
Revolving Loans to the Borrowers pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Alternative Currency Revolving Lender’s name on Schedule 2.01(a)
under the caption “Alternative Currency Revolving Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Alternative
Currency Revolving Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement.

“Alternative Currency Revolving Facility” means, at any time, the aggregate
amount of the Alternative Currency Revolving Lenders’ Alternative Currency
Revolving Commitments at such time or, if the Alternative Currency Revolving
Lenders’ Alternative Currency Revolving Commitments have been terminated
pursuant to Section 8.02, the Total Outstandings under the Alternative Currency
Revolving Facility at such time.

 

6



--------------------------------------------------------------------------------

“Alternative Currency Revolving Facility Applicable Percentage” means, in
respect of the Alternative Currency Revolving Facility, with respect to any
Alternative Currency Revolving Lender at any time, the percentage (carried out
to the ninth decimal place) of the Alternative Currency Revolving Facility
represented by such Alternative Currency Revolving Lender’s Alternative Currency
Revolving Commitment at such time, subject to adjustment as provided in
Section 2.14 and Section 2.17; provided that, if the commitment of each
Alternative Currency Revolving Lender to make Committed Alternative Currency
Revolving Loans has been terminated pursuant to Section 8.02, or if the
Aggregate Alternative Currency Revolving Commitments have expired, then the
Alternative Currency Revolving Facility Applicable Percentage of each
Alternative Currency Revolving Lender in respect of the Alternative Currency
Revolving Facility shall be determined based on the Alternative Currency
Revolving Facility Applicable Percentage of such Alternative Currency Revolving
Lender in respect of the Alternative Currency Revolving Facility most recently
in effect, giving effect to any subsequent assignments. The initial Alternative
Currency Revolving Facility Applicable Percentage of each Alternative Currency
Revolving Lender in respect of the Alternative Currency Revolving Facility is
set forth opposite the name of such Alternative Currency Revolving Lender on
Schedule 2.01(a) or in the Assignment and Assumption pursuant to which such
Alternative Currency Revolving Lender becomes a party hereto.

“Alternative Currency Revolving Lender” means, at any time, any Revolving Lender
that has an Alternative Currency Revolving Commitment at such time or, if such
Alternative Currency Revolving Commitment has been terminated pursuant to
Section 8.02, any Revolving Lender that holds Total Outstandings under the
Alternative Currency Revolving Facility.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $75,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Amendment and Restatement Effective Date” means the date on which the
conditions precedent set forth in Section 4.03 have been satisfied or waived in
accordance with Section 10.01.

 

7



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

 

Pricing
Level

  

Consolidated Net Leverage Ratio

   Commitment
Fee      Eurocurrency
Rate +      Letter of
Credit Fee      Base Rate
+  

1

   £1.00 to 1.00      0.20         1.25         1.25         0.25   

2

   >1.00 to 1.00 but £1.50 to 1.00      0.25         1.50         1.50        
0.50   

3

   >1.50 to 1.00 but £2.25 to 1.00      0.30         1.75         1.75        
0.75   

4

   >2.25 to 1.00      0.35         2.00         2.00         1.00   

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided that, if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
immediately following the date such Compliance Certificate is delivered
(provided that, the foregoing shall not operate as a waiver of any Default or
Event of Default that may exist as a result of the failure to timely deliver
such Compliance Certificate); and provided, further, that, notwithstanding the
Consolidated Net Leverage Ratio that may be set forth in any Compliance
Certificate delivered prior to such time, Pricing Level 3 shall apply from the
Amendment and Restatement Effective Date until the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) for the fiscal quarter of the Company ended June 30, 2014.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.18.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, HSBC Bank
USA, National Association, RBC Capital Markets and U.S. Bank National
Association, in their capacities as joint lead arrangers and joint bookrunners.

 

8



--------------------------------------------------------------------------------

“Arrangers’ Fee Letters” means the separate Fee Letters between the Company and
the Arrangers relating to the transactions contemplated by this Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including an electronic documentation
form generated by use of an electronic platform) approved by the Administrative
Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Lender to make Committed
Revolving Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

9



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require or permit.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and,

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euros, any fundings, disbursements, settlements and payments
in Euros in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euros, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the applicable interbank market for such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euros in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euros, or any other dealings in
any currency other than Dollars or Euros to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan that
contains or has ever contained a “defined benefit provision” as such term is
defined in Section 147.1(1) of the Income Tax Act (Canada).

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

“Canadian Pension Plan” means any pension plan or plan that is subject to the
Pension Benefits Act (Ontario) or any other similar legislation in any other
jurisdiction of Canada for employees in Canada and former employees in Canada of
the Company or any Subsidiary.

 

10



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Dollar Revolving Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require or permit), cash or deposit account balances or, if the
L/C Issuer or Swing Line Lender benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the L/C Issuer or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse and other cash management
arrangements made or entered into at any time, or in effect at any time, whether
directly or indirectly, and whether as a result of assignment or transfer or
otherwise, between the Company or any Subsidiary and any Cash Management Bank.

“Cash Management Bank” means a Lender or Affiliate of a Lender that is a party
to a Cash Management Agreement, in its capacity as party to such Cash Management
Agreement; provided, however that if such Person ceases to be a Lender or an
Affiliate of a Lender, such Person shall no longer be a “Cash Management Bank.”

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan

 

11



--------------------------------------------------------------------------------

of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 35% of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c) a “Change of Control” (or any other defined term having a similar purpose)
as defined in any agreement pursuant to which Indebtedness permitted by this
Agreement in a principal amount of at least $50,000,000 may be issued.

“Closing Date” means the first date all the conditions precedent in Section 4.01
were satisfied or waived in accordance with Section 10.01 of the Original
Agreement, which was November 20, 2007.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.

“Coinstar Installation Agreements” means any and all contracts, agreements or
other arrangements of the Company or any Subsidiary concerning the placement or
operation of automated coin counting machines in a supermarket or other retail
location of a third party and the payments to such third party in connection
therewith.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, any Mortgages, each of the documents delivered to the Administrative
Agent pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

12



--------------------------------------------------------------------------------

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require or permit.

“Committed Alternative Currency Revolving Loan” has the meaning specified in
Section 2.01(a).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by the applicable Lenders pursuant to Section 2.01(a)
or 2.01(b), as applicable.

“Committed Dollar Revolving Loan” has the meaning specified in Section 2.01(a).

“Committed Loan” means a Committed Dollar Revolving Loan, a Committed
Alternative Currency Revolving Loan or a Committed Term Loan, as the context may
require or permit.

“Committed Revolving Loan” means a Committed Dollar Revolving Loan or a
Committed Alternative Currency Revolving Loan, as the context may require or
permit.

“Committed Term Loan” has the meaning specified in Section 2.01(b).

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) non-cash expenses resulting
from the issuance of stock of the Company and the grant of stock options to
employees of the Company or any of its Subsidiaries pursuant to the required
treatment of such stock options under GAAP, (f) any non-cash expenses or losses
(including, without limitation, any non-consolidated, non-cash equity interest
losses in joint ventures) and (g) any extraordinary losses under GAAP
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on the sales
of assets outside of the ordinary course of business) and minus, without
duplication (a) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income, (ii) any extraordinary
income or gains under GAAP (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
gains on the sales of assets outside of the ordinary course of business) and
(iii) income tax credits (to the extent not netted from income tax expense) and
(b) any cash payments made during such period in respect of items described in
clause (f) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or

 

13



--------------------------------------------------------------------------------

losses were reflected as a charge in the statement of Consolidated Net Income,
all as determined on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) in connection with any determination of the Consolidated Net
Leverage Ratio, (i) if at any time during such Reference Period the Company or
any Subsidiary shall have made any Material Disposition, the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period and (ii) notwithstanding anything to the contrary
contained in clause (a) of the definition of Consolidated Net Income, if during
such Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of the Threshold Amount; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Company or any of its Subsidiaries
in excess of $25,000,000.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Expense for such
period.

“Consolidated Interest Expense” means, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Company and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Contracts (excluding any
costs and payments necessary in order to terminate any Swap Contract) in respect
of interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Debt minus Domestic Cash as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of cash dividends or similar cash
distributions and (c) the undistributed earnings of any Subsidiary of the
Company to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Law
applicable to such Subsidiary.

 

14



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP, but in any event, excluding
obligations for undrawn amounts under outstanding letters of credit, bank
guaranties and contingent reimbursement obligations under surety bonds; provided
that, notwithstanding the treatment thereof under GAAP (including under FASB ASC
825 and FASB ASC 470-20), such Indebtedness will include the aggregate principal
amount of all Indebtedness that may be convertible into Equity Interests of the
Borrower or any of its Subsidiaries, including the aggregate principal amount of
the Company’s 4% convertible Senior Notes due September 1, 2014 and any other
convertible notes that may be issued by the Company or any of its Subsidiaries
from time to time.

“Consolidated Total Liquidity” means, as of any date of determination, the sum
of (a) the difference between the Aggregate Revolving Commitments and the Total
Outstandings under the Revolving Facility plus (b) Domestic Cash.

“Continuing Lender” has the meaning specified in Section 10.18.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada, the United Kingdom
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally (including without limitation by way of voluntary
arrangement, scheme of arrangement, administration, composition, compromise and
assignment).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate

 

15



--------------------------------------------------------------------------------

(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder (unless such
Lender notifies the Administrative Agent in writing at or prior to the
applicable funding deadline that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to such funding
obligations will not be satisfied as of such funding deadline, which writing
shall set forth the conditions precedent that will not be so satisfied and the
factual basis for such determination), (b) has notified the Company, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such confirmation by the Administrative Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Designated Lender” shall have the meaning set forth in Section 2.19.

“Disposition” or “Dispose” means the sale, transfer, or other disposition
(including any sale and leaseback transaction, but excluding any license or
operating lease) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

 

16



--------------------------------------------------------------------------------

“Dollar Revolving Commitment” means as to each Dollar Revolving Lender, its
obligation to (a) make Committed Dollar Revolving Loans to the Borrowers
pursuant to Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Dollar Revolving Lender’s name on Schedule 2.01(a) under the caption
“Dollar Revolving Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Dollar Revolving Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Dollar Revolving Facility” means, at any time, the aggregate amount of the
Dollar Revolving Lenders’ Dollar Revolving Commitments at such time or, if the
Dollar Revolving Lenders’ Dollar Revolving Commitments have been terminated
pursuant to Section 8.02, the Total Outstandings under the Dollar Revolving
Facility at such time.

“Dollar Revolving Facility Applicable Percentage” means, in respect of the
Dollar Revolving Facility, with respect to any Dollar Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Dollar
Revolving Facility represented by such Dollar Revolving Lender’s Dollar
Revolving Commitment at such time, subject to adjustment as provided in
Section 2.14 and Section 2.17; provided that, if the commitment of each Dollar
Revolving Lender to make Dollar Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Aggregate Dollar Revolving Commitments have expired,
then the Dollar Revolving Facility Applicable Percentage of each Dollar
Revolving Lender in respect of the Dollar Revolving Facility shall be determined
based on the Dollar Revolving Facility Applicable Percentage of such Dollar
Revolving Lender in respect of the Dollar Revolving Facility most recently in
effect, giving effect to any subsequent assignments. The initial Dollar
Revolving Facility Applicable Percentage of each Dollar Revolving Lender in
respect of the Dollar Revolving Facility is set forth opposite the name of such
Dollar Revolving Lender on Schedule 2.01(a) or in the Assignment and Assumption
pursuant to which such Dollar Revolving Lender becomes a party hereto.

“Dollar Revolving Lender” means, at any time, any Revolving Lender that has a
Dollar Revolving Commitment at such time or, if such Dollar Revolving Commitment
has been terminated pursuant to Section 8.02, any Revolving Lender that holds
Total Outstandings under the Dollar Revolving Facility (with such Revolving
Lender’s risk participations and funded participations in L/C Obligations and
Swing Line Loans being deemed “held” by such Revolving Lender for purposes of
this definition).

“Domestic Cash” means the aggregate amount of cash and Eligible Cash Equivalents
of the Company and its Domestic Subsidiaries in deposit or investment accounts
of the Company and its Domestic Subsidiaries in the United States free and clear
of all Liens (other than Liens created under the Loan Documents).

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

17



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) and (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Eligible Cash Equivalents” means any of the following types of Investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s Investors Service, Inc. or Standard & Poors Ratings Group, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition.

“Environmental Laws” means any and all Federal, state, provincial, territorial,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

18



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the debt instruments or other securities of such Person that
are convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization within the
meaning of Section 4241 of ERISA; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period, with respect to any Eurocurrency Rate Loan:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate
approved by the Administrative Agent, as published on the applicable Bloomberg

 

19



--------------------------------------------------------------------------------

screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on the
Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate
Determination Date with a term equivalent to such Interest Period; and

(iii) with respect to any Eurocurrency Rate Loan denominated in any other
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.08(a); and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR or the LIBOR Rate, as applicable, at or
about 11:00 a.m. (London time) determined two (2) Business Days prior to such
date for Dollar deposits being delivered in the London interbank market for
deposits in Dollars with a term of one (1) month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

Notwithstanding the foregoing, for purposes of this Agreement, the Eurocurrency
Rate shall not be less than 0% at any time.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency or made to a Foreign Borrower must be Eurocurrency
Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Equity Interests of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations could
reasonably be expected to result in adverse tax consequences to the Borrower.

 

20



--------------------------------------------------------------------------------

“Excluded Property” means (a) money not in the possession of the Administrative
Agent (other than proceeds of any of the Collateral) and (b) Equity Interests of
any Loan Party in a Subsidiary that is not wholly-owned by Loan Parties.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 8.17 of the Guarantee and Collateral Agreement and any other
“keepwell, support or other agreement for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Guarantor, or grant by such Guarantor of a
Lien, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guarantee or Lien is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Committed Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Committed Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA. Notwithstanding anything to the contrary contained in this definition,
“Excluded Taxes” shall not include any withholding tax imposed at any time on
payments made by or on behalf of a Foreign Borrower to any Lender hereunder or
under any other Loan Document, provided that such Lender shall have complied
with Section 3.01(e).

“Existing Letters of Credit” means the Letters of Credit issued under the
Original Agreement (if any) described on Schedule 1.01.

“Exiting Lender” has the meaning specified in Section 10.18.

“Facility” means the Revolving Facility or the Term Facility, as the context may
require or permit.

 

21



--------------------------------------------------------------------------------

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, the Administrative Agent’s Fee Letter and the
Arrangers’ Fee Letters.

“Foreign Borrower” has the meaning specified in the introductory paragraph
hereto.

“Foreign Borrower Request and Assumption Agreement” means the notice
substantially in the form of Exhibit H attached hereto.

“Foreign Borrower Notice” means the notice substantially in the form of Exhibit
I attached hereto.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

22



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Dollar Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Dollar Revolving Facility Applicable Percentage of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Dollar Revolving Lenders
or Cash Collateralized in accordance with the terms hereof, and (b) with respect
to the Swing Line Lender, such Defaulting Lender’s Dollar Revolving Facility
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States, Canada, the
United Kingdom or any other nation, or of any political subdivision thereof,
whether state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including, without limitation, the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
outstanding amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee

 

23



--------------------------------------------------------------------------------

is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantee and Collateral Agreement” means the Amended and Restated Guarantee
and Collateral Agreement made by the Company and the Guarantors in favor of the
Administrative Agent and the Secured Parties, substantially in the form of
Exhibit F.

“Guarantors” means, collectively, the Company and all wholly-owned Material
Subsidiaries (other than Excluded Foreign Subsidiaries) of the Company and, at
the election of the Company, other Subsidiaries, in each case that are parties
to the Guarantee and Collateral Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Increasing Party” has the meaning specified in Section 10.18.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under all Swap Contracts;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

 

24



--------------------------------------------------------------------------------

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any general partnership or limited partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is non-recourse to such Person by contract or operation of
law. The amount of any net obligation under any Swap Contract on any date shall
be deemed to be the Swap Termination Value thereof as of such date. The amount
of any capital lease or Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Loan Party under any
Loan Document and (b) to the extent not otherwise described in clause (a), Other
Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability for the interest
rate applicable to the relevant currency), as selected by the Borrower in its
Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

 

25



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joining Lender” has the meaning specified in Section 10.18.

“Judgment Currency” has the meaning specified in Section 10.21.

“Laws” means, collectively, all international, foreign, Federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Dollar Revolving Lender, such Dollar
Revolving Lender’s funding of its participation in any L/C Borrowing in
accordance with its Dollar Revolving Facility Applicable Percentage. All L/C
Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

26



--------------------------------------------------------------------------------

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder;
provided that another Lender may be the issuer of a particular Letter of Credit
under the circumstances set forth in Section 2.03(a)(iii)(B).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, means or includes a Revolving Lender, a Term Lender or the
Swing Line Lender. The term “Lender” shall include any Designated Lender.

“Lender Swap Contracts” means all Swap Contracts made or entered into at any
time, or in effect at any time, whether directly or indirectly, and whether as a
result of assignment or transfer or otherwise, between the Company or any
Subsidiary and any Lender Swap Provider.

“Lender Swap Provider” means any party to a Swap Contract with the Company or
any Subsidiary that was a Lender or Affiliate of a Lender at the time the Swap
Contract was entered into.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars only.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $75,000,000 and (b) the Aggregate Dollar Revolving Commitments. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Dollar
Revolving Commitments.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

 

27



--------------------------------------------------------------------------------

“LIBOR Quoted Currency” means Dollars, Euros, and Sterling, in each case as long
as there is a published LIBOR rate or LIBOR Rate with respect thereto.

“LIBOR Rate” has the meaning specified in the definition of “Eurocurrency Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each Fee
Letter, the Guarantee and Collateral Agreement, each Foreign Borrower Request
and Assumption Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions to Section 2.16 of this Agreement and each
other Collateral Document.

“Loan Notice” means a notice of (a) a Committed Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A-1 or A-2, as applicable, or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.

“Loan Parties” means, collectively, the Company, each Foreign Borrower and each
Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, condition
(financial or otherwise) or prospects of the Company or the Company and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party (other than an adverse change in the financial condition of one or more
Guarantors so long as there has been no material adverse effect upon the
financial condition of the Company or the Company and its Subsidiaries taken as
a whole); or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Subsidiary” means a Subsidiary (other than an Excluded Foreign
Subsidiary) whose consolidated assets or revenues as of the end of the most
recently ended fiscal year or for such fiscal year, as the case may be, exceeded
10% of the consolidated assets or revenues of the Company as of the end of such
fiscal year or for such fiscal year, as the case may be.

 

28



--------------------------------------------------------------------------------

“Maturity Date” means June 24, 2019; provided that “Maturity Date” shall mean
December 18, 2018 unless, on or before December 18, 2018, the then outstanding
principal balance of the 2013 Senior Notes has been prepaid, repaid, refinanced,
refunded, renewed or extended, as the case may be, with (a) a refinancing,
refunding, renewal or extension of the 2013 Senior Notes maturing on or after
September 23, 2019 and effected in a transaction permitted by
Section 7.03(b)(iii), (b) the cash proceeds of Indebtedness maturing on or after
September 23, 2019 and incurred in a transaction permitted by Section 7.03(g),
(c) the cash proceeds of the issuance by the Company of Equity Interests, other
than (i) Equity Interests that also constitute Indebtedness (unless such Equity
Interests that also constitute Indebtedness are issued in a transaction
permitted by Section 7.03(g) or (ii) Equity Interests that by their terms (or by
the terms of any security into which such Equity Interests are convertible, or
for which they are exchangeable, in each case, at the option of the holders
thereof), or upon the happening of any event, mature or are mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or are
redeemable at the option of the holders thereof, in whole or in part, prior to
September 23, 2019, or (d) one or more other transactions permitted by this
Agreement.

“Mortgage” means each of the mortgages and deeds of trust made by any Loan Party
in favor of, or for the benefit of, the Administrative Agent for the benefit of
the Secured Parties, substantially in a form which is reasonably acceptable to
the Administrative Agent (with such changes thereto as shall be advisable under
the law of the jurisdiction in which such mortgage or deed of trust is to be
recorded).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 10.01 and (b) has been approved by the
Required Revolving Lenders, the Required Term Lenders, or the Required Lenders,
as applicable.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by the applicable Borrower in favor of a
Lender evidencing Loans made by such Lender to such Borrower, substantially in
the form of Exhibit C-1, or C-2, as applicable.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit M or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

 

29



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising; provided, that all
references to the “Obligations” in the Collateral Documents shall, in addition
to the foregoing, also include all present and future indebtedness, liabilities
and obligations of the Company or any Subsidiary pursuant to any Lender Swap
Contract or any Cash Management Agreement; in each case including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

“Optional Payment” has the meaning specified in Section 7.11.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Agreement” has the meaning specified in the Preamble hereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Loans and Swing Line Loans, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving

 

30



--------------------------------------------------------------------------------

effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means an acquisition of all or substantially all of the
assets or of the assets constituting a line of business or greater than 50% of
the Equity Interests of any Person where (a) no Default or Event of Default
shall have occurred and be continuing on the date such Permitted Acquisition is
consummated, before or after giving effect thereto, (b) the business acquired
(or Person acquired) is not engaged in a material line of business that is
materially and substantially different from those lines of business conducted by
the Company and its Subsidiaries on the Amendment and Restatement Effective Date
(or any business reasonably related, incidental, ancillary or complementary
thereto), (c) for any acquisition for which the fair market value of the
consideration to be paid (including the amount of any Indebtedness or other
obligations or liabilities assumed or acquired, but excluding any Equity
Interests of the Company issued in connection therewith (other than any Equity
Interests that any Loan Party is or, upon the passage of time or the occurrence
of any event, may become obligated to redeem, purchase, retire, defease or
otherwise make any payment in respect thereof)) exceeds the Threshold Amount,
the Company shall have demonstrated to the Administrative Agent that (i) the
Consolidated Net Leverage Ratio of the Company is less than 2.75 to 1.00,
(ii) the Consolidated Interest Coverage Ratio of the Company is not less than
3.00 to 1.00, and (iii) the Consolidated Total Liquidity of the Company is not
less than $50,000,000, in each case calculated (A) on a pro forma basis as of
the end of the most recent full fiscal quarter immediately preceding the
consummation date of such Permitted Acquisition for which the relevant financial
information has been delivered pursuant to Section 6.01 and for the four fiscal
quarter period then ended as if

 

31



--------------------------------------------------------------------------------

such Permitted Acquisition had been consummated on the first day of such four
fiscal quarter period, and (B) only if the fair market value of the
consideration for such Permitted Acquisition exceeds $50,000,000, on a projected
basis, for each of the four fiscal quarters following the quarter referred to in
the preceding clause (A), (d) for any acquisition for which the fair market
value of the consideration to be paid (including the amount of any Indebtedness
or other obligations or liabilities assumed or acquired, but excluding any
Equity Interests of the Company issued in connection therewith (other than any
Equity Interests that any Loan Party is or, upon the passage of time or the
occurrence of any event, may become obligated to redeem, purchase, retire,
defease or otherwise make any payment in respect thereof)) exceeds the Threshold
Amount, the Company shall have delivered to the Administrative Agent for itself
and for distribution to each Lender copies of the most recent audited financial
statements (or if unavailable, the most recent unaudited financial statements)
of the acquired Person together with such other information that the
Administrative Agent may reasonably request, and (e) such acquisition is not
hostile; provided that, for any acquisition for which the fair market value of
the consideration to be paid (including the amount of any Indebtedness or other
obligations or liabilities assumed or acquired, but excluding any Equity
Interests of the Company issued in connection therewith (other than any Equity
Interests that any Loan Party is or, upon the passage of time or the occurrence
of any event, may become obligated to redeem, purchase, retire, defease or
otherwise make any payment in respect thereof)) exceeds the Threshold Amount, a
Responsible Officer of the Company shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate. “Pro Forma Compliance Certificate”
means a certificate to the Administrative Agent certifying as to the accuracy of
clauses (a) through (e) above and providing a detailed computation of compliance
with clause (c) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“PPSA” means the Personal Property Security Act of Ontario; provided that, if
perfection or the effect of perfection or non-perfection of the priority of any
security interest in any Collateral is governed by the PPSA as in effect in a
jurisdiction in Canada other than Ontario, “PPSA” means the Personal Property
Security Act as in effect from time to time in such other jurisdiction or the
Civil Code of Quebec, as applicable, for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

“Public Lender” has the meaning specified in Section 6.02.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

 

32



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reducing Party” has the meaning specified in Section 10.18.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having or
holding more than 50% of the sum of the unused Aggregate Commitments under the
Revolving Facility and the Total Outstandings under the Facilities on such date
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the unused Revolving
Commitment of, and the portion of the Total Outstandings held or deemed held by,
a Defaulting Lender with respect to the Facilities shall be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination for the
Revolving Facility, Revolving Lenders having or holding more than 50% of the sum
of the unused Aggregate Revolving Commitments under the Revolving Facility and
the Total Outstandings under the Revolving Facility on such date (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition); provided that the unused
Revolving Commitment of, and the portion of the Total Outstandings held or
deemed held by, a Defaulting Lender with respect to the Revolving Facility shall
be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term Lenders” means, as of any date of determination for the Term
Facility, Term Lenders having or holding more than 50% of the Total Outstandings
under the Term Facility on such date; provided that the portion of the Total
Outstandings held by, a Defaulting Lender with respect to the Term Facility
shall be excluded for purposes of making a determination of Required Term
Lenders.

 

33



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party, solely for
the purposes of incumbency certificates pursuant to Section 4.03, the secretary
or any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designed by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent. A Responsible Officer of the Company shall also be
deemed to be a Responsible Officer of any other Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary (other than any regularly scheduled
principal or interest payment with respect to any debt instrument or other
security convertible or exchangeable for capital stock, prior to the conversion
or exchange of such debt instrument or other security), or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners
or members (or the equivalent Person thereof).

“Revaluation Date” means with respect to any Eurocurrency Rate Loan, each of the
following: (a) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (b) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(c) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.

“Revolving Commitment” means a Dollar Revolving Commitment or an Alternative
Currency Revolving Commitment, as the context may require or permit. The
aggregate amount of the Revolving Commitment of a Revolving Lender that has both
a Dollar Revolving Commitment and an Alternative Currency Revolving Commitment
shall not exceed its Dollar Revolving Commitment.

“Revolving Facility” means the Dollar Revolving Facility and/or the Alternative
Currency Revolving Facility, as the context may require or permit.

“Revolving Lender” means a Dollar Revolving Lender and/or an Alternative
Currency Revolving Lender, as the context may require or permit.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

34



--------------------------------------------------------------------------------

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, the United States Department of State
or the Office of Foreign Assets Control of the United States Department of the
Treasury), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including Designated Lenders), the L/C Issuer, the Lender Swap Providers, the
Cash Management Banks and the other Persons the Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit L.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability, taking into account rights of contribution, subrogation and
reimbursement with respect to such contingent liabilities.

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, to be the rate quoted by the Administrative Agent as the spot rate for
the purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

35



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

36



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Dollar Revolving Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Dollar Revolving Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means, as to each Term Lender, the Committed Term Loan held by
such Term Lender on the Amendment and Restatement Effective Date, after giving
effect to the assignments described in Section 10.18.

“Term Facility” means, at any time, (a) on the Amendment and Restatement
Effective Date, the aggregate amount of the Term Commitments at such time and
(b) thereafter, the aggregate principal amount of the Committed Term Loans of
all Term Lenders outstanding at such time.

“Term Facility Applicable Percentage” means, on the Amendment and Restatement
Effective Date, such Term Lender’s Term Commitment on such date and
(ii) thereafter, the principal amount of the Committed Term Loan held by such
Term Lender at such time. The initial Term Facility Applicable Percentage of
each Term Lender in respect of the Term Facility is set forth opposite the name
of such Term Lender on Schedule 2.01(b) or in the Assignment and Assumption
pursuant to which such Term Lender becomes a party hereto.

“Term Lender” means, at any time, (a) on the Amendment and Restatement Effective
Date, any Lender that has a Term Commitment at such time and (b) thereafter, any
Lender that holds Committed Term Loans at such time.

 

37



--------------------------------------------------------------------------------

“Threshold Amount” means $25,000,000.

“Total Outstandings” means (a) in respect of the Revolving Facility, the
aggregate Outstanding Amount of all Committed Revolving Loans, all Swing Line
Loans and all L/C Obligations, and (b) in respect of the Term Facility, the
aggregate Outstanding Amount of all Committed Term Loans.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require or permit,
any

 

38



--------------------------------------------------------------------------------

pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (viii) any reference to any currency or amount
shall be a reference to the lawful currency of the United States or amount of
such currency, as the case may be.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or

 

39



--------------------------------------------------------------------------------

requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

1.04 Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Borrowings and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

 

40



--------------------------------------------------------------------------------

1.08 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that (i) such requested currency is a lawful
currency that is readily available and freely transferable and convertible into
Dollars and (ii) such requested currency shall only be treated as a “LIBOR
Quoted Currency” to the extent that there is published LIBOR rate for such
currency. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and each Lender with a Revolving Commitment.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Borrowing
(or such other time or date as may be agreed by the Administrative Agent in its
sole discretion). In the case of any such request pertaining to Eurocurrency
Rate Loans, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender shall notify the Administrative Agent, not later than 11:00 a.m.,
ten (10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Eurocurrency Rate Loans in such requested
currency.

(c) Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency and the Administrative Agent and such
Lenders reasonably determine that an appropriate interest rate is available to
be used for such requested currency, the Administrative Agent shall so notify
the Company and (i) the Administrative Agent and such Lenders may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (ii) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Rate Loans.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Company.

1.09 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If,

 

41



--------------------------------------------------------------------------------

in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

(a) Subject to the terms and conditions set forth herein, (i) each Dollar
Revolving Lender severally agrees to make loans (each such loan, a “Committed
Dollar Revolving Loan”) to any Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate Outstanding Amount
not to exceed at any time the amount of such Dollar Revolving Lender’s Dollar
Revolving Commitment and (ii) each Alternative Currency Revolving Lender
severally agrees to make loans (each such loan, a “Committed Alternative
Currency Revolving Loan”) to any Borrower, in one or more Alternative
Currencies, from time to time, on any Business Day during the Availability
Period, in an aggregate Outstanding Amount not to exceed at any time the amount
of such Alternative Currency Revolving Lender’s Alternative Currency Revolving
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (A) the Total Outstandings in respect of the Revolving Facility shall
not exceed the Aggregate Revolving Commitments, (B) the aggregate Outstanding
Amount of the Committed Dollar Revolving Loans of any Dollar Revolving Lender,
plus such Dollar Revolving Lender’s Dollar Revolving Facility Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Dollar
Revolving Lender’s Dollar Revolving Facility Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Dollar
Revolving Lender’s Dollar Revolving Commitment, (C) the aggregate Outstanding
Amount of the Committed Alternative Currency Revolving Loans of any Alternative
Currency Revolving Lender shall not exceed such Alternative Currency Revolving
Lender’s Alternative Currency Revolving Commitment, (D) if a Revolving Lender is
both a Dollar Revolving Lender and an Alternative Currency Revolving Lender, the
aggregate Outstanding Amount of the Committed Dollar Revolving Loans of such
Revolving Lender, plus such Revolving Lender’s Dollar Revolving Facility
Applicable Percentage of the Outstanding Amount of all L/C Obligations,

 

42



--------------------------------------------------------------------------------

plus such Revolving Lender’s Dollar Revolving Facility Applicable Percentage of
the Outstanding Amount of all Swing Line Loans, plus the aggregate Outstanding
Amount of the Committed Alternative Currency Revolving Loans of such Revolving
Lender shall not exceed the Dollar Revolving Commitment of such Revolving Lender
and (E) the sum, without duplication, of the aggregate Outstanding Amount of all
Committed Revolving Loans denominated in Alternative Currencies and the
aggregate Outstanding Amount of all Committed Revolving Loans borrowed by the
Borrowers other than the Company shall not exceed the Alternative Currency
Sublimit. Within the limits of each Revolving Lender’s Revolving Commitment, and
subject to the other terms and conditions hereof, each Borrower may borrow under
this Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Committed Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. To the extent the Committed
Revolving Loans made by any Revolving Lender on the Amendment and Restatement
Effective Date do not exceed the amount of the Committed Revolving Loans (as
defined in the Original Agreement) then owing to such Revolving Lender under the
Original Agreement, such Committed Revolving Loans shall be made in renewal and
extension, but not in novation or discharge, of the Committed Revolving Loans
(as defined in the Original Agreement) then owing to such Revolving Lender under
the Original Agreement. All Committed Revolving Loans (as defined in the
Original Agreement) outstanding on the Amendment and Restatement Effective Date
under the Original Agreement shall be Committed Revolving Loans under this
Agreement. Sums used by the Revolving Lenders on the Amendment and Restatement
Effective Date to purchase Committed Revolving Loans (as defined in the Original
Agreement) then outstanding under the Original Agreement from the Exiting
Lenders and/or the Continuing Lenders pursuant to Section 10.18 shall be
Committed Revolving Loans under this Agreement.

(b) Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a single loan (a “Committed Term Loan”) to the Company
on the Amendment and Restatement Effective Date in an amount equal to such Term
Lender’s Term Commitment. To the extent the Committed Term Loan made by any Term
Lender does not exceed the amount of the Committed Term Loans or Additional Term
Loans (each as defined in the Original Agreement) then owing to such Term Lender
under the Original Agreement, such Committed Term Loan shall be made in renewal
and extension, but not in novation or discharge, of the Committed Term Loans or
Additional Term Loans (each as defined in the Original Agreement) then owing to
such Term Lender under the Original Agreement. The Committed Term Loans may be
repaid or prepaid but may not be reborrowed. Committed Term Loans may be Base
Rate Loans or Eurocurrency Rate Loans as further provided herein. No Borrowings
may be made under the Aggregate Term Commitments after the Amendment and
Restatement Effective Date. All Committed Term Loans and Additional Loans (each
as defined in the Original Agreement) outstanding on the Amendment and
Restatement Effective Date under the Original Agreement shall be Committed Term
Loans under this Agreement. Sums used by the Term Lenders on the Amendment and
Restatement Effective Date to purchase Committed Term Loans (as defined in the
Original Agreement) then outstanding under the Original Agreement from the
Exiting Lenders and/or the Continuing Lenders pursuant to Section 10.18 shall be
Committed Term Loans under this Agreement.

 

43



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the applicable Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone or a Loan Notice. Each telephonic notice by the
applicable Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of such Borrower. Each such Loan
Notice must be received by the Administrative Agent not later than 10:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four (4) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Borrowing of Base Rate
Committed Loans that are Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $2,500,000 or a whole multiple of the Dollar Equivalent of
$500,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Committed Loans that are Base Rate
Loans shall be in a principal amount of the Dollar Equivalent of $500,000 or a
whole multiple of the Dollar Equivalent of $100,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i) whether the applicable
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or continued or to which existing Committed Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Committed Loans to be borrowed,
continued or converted and (vii) the applicable Borrower. If such Borrower fails
to specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars. If such Borrower fails to specify a Type of
Committed Loan in a Loan Notice or if such Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Eurocurrency
Rate Loans denominated in an Alternative Currency, such Loans shall be continued
as Eurocurrency Rate Loans in their original currency with an Interest Period of
one (1) month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If such Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Except as provided pursuant to
Section 2.02(c), no Committed Loan may be converted into or continued as a
Committed Loan denominated in a different currency, but instead must be repaid
in the original currency of such Committed Loan and reborrowed in the other
currency.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Dollar Revolving Facility
Applicable Percentage, Alternative Currency Revolving Facility Applicable
Percentage, or Term Facility

 

44



--------------------------------------------------------------------------------

Applicable Percentage, as applicable, of the applicable Committed Loans, and if
no timely notice of a conversion or continuation is provided by the applicable
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Eurocurrency Rate
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Committed Borrowing, each applicable
Lender shall make the amount of its Committed Loan, as applicable, available to
the Administrative Agent in Same Day Funds at the Administrative Agent’s Office
for the applicable currency not later than 12:00 noon, in the case of any
Committed Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Committed Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that, if such Borrowing is in respect of the Revolving Facility and on
the date the Loan Notice with respect to such Borrowing denominated in Dollars
is given by the Company, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Company as provided
above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
without the consent of the Required Revolving Lenders, with respect to Committed
Revolving Loans, or the Required Term Lenders, with respect to Committed Term
Loans. During the existence of an Event of Default, (i) the Required Revolving
Lenders, with respect to Committed Revolving Loans, or the Required Term
Lenders, with respect to Committed Term Loans may demand that any or all of the
outstanding Eurocurrency Rate Loans be converted immediately to Base Rate Loans
and/or (ii) the Required Revolving Lenders may demand that any or all of the
then outstanding Committed Revolving Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, and if redenominated into Dollars, the Revolving Lenders
shall purchase participations or make assignments among themselves so that the
Revolving Lenders hold such Dollar denominated Committed Revolving Loans in
accordance with their respective Dollar Revolving Facility Applicable
Percentages.

(d) The Administrative Agent shall promptly notify the applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than: (i) ten Interest Periods
in effect with respect to Committed Revolving Loans; and (ii) five Interest
Periods in effect with respect to Committed Term Loans.

 

45



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Dollar Revolving Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Company or
its Subsidiaries, and to amend or extend Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Dollar Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Company or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Outstandings in respect of the Revolving Facility shall not exceed the Aggregate
Revolving Commitments, (x) the Total Outstandings in respect of the Dollar
Revolving Facility shall not exceed the Aggregate Dollar Revolving Commitments,
(y) the aggregate Outstanding Amount of the Committed Dollar Revolving Loans of
any Dollar Revolving Lender, plus such Dollar Revolving Lender’s Dollar
Revolving Facility Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Dollar Revolving Lender’s Dollar Revolving Facility
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Dollar Revolving Lender’s Dollar Revolving Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Dollar Revolving Lenders have
approved such expiry date.

 

46



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally; provided that another
Dollar Revolving Lender reasonably acceptable to the Administrative Agent may,
in its sole discretion, agree to issue such Letter of Credit subject to the
other terms and conditions of this Section 2.03;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Dollar Revolving Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Company or such Dollar Revolving Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to such Defaulting Lender arising from either such Letter of Credit then
proposed to be issued or such Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

47



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Dollar Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 10:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Dollar Revolving Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to

 

48



--------------------------------------------------------------------------------

the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Dollar Revolving Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Dollar
Revolving Lender’s Dollar Revolving Facility Applicable Percentage times the
amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer shall issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that (A) any
such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued and (B) the ultimate expiry date shall not extend beyond the
Letter of Credit Expiration Date. Unless otherwise directed by the L/C Issuer,
the Company shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Dollar Revolving Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Dollar Revolving Lender or
the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. Not later than 1:00 p.m. on the date of any
payment by the

 

49



--------------------------------------------------------------------------------

L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Company shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing. If the Company fails to so reimburse
the L/C Issuer by such time, the Administrative Agent shall promptly notify each
Dollar Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Dollar Revolving
Lender’s Dollar Revolving Facility Applicable Percentage thereof. In such event,
the Company shall be deemed to have requested a Committed Borrowing under the
Dollar Revolving Facility of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Dollar
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Dollar Revolving Lender (including the Dollar Revolving Lender acting
as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Dollar Revolving
Facility Applicable Percentage of the Unreimbursed Amount not later than 12:00
noon on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Dollar
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Committed Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Dollar Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Dollar
Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Dollar Revolving Lender funds its Committed Dollar Revolving
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Dollar Revolving Lender’s Dollar Revolving Facility Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

50



--------------------------------------------------------------------------------

(v) Each Dollar Revolving Lender’s obligation to make Committed Dollar Revolving
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Dollar Revolving Lender may have against the L/C Issuer, the Company or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Dollar Revolving Lender’s
obligation to make Committed Dollar Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Company of a Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Company to reimburse the
L/C Issuer for the amount of any payment made by the L/C Issuer under any Letter
of Credit, together with interest as provided herein.

(vi) If any Dollar Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Dollar Revolving Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Dollar Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Dollar Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Dollar Revolving Lender’s Committed Dollar Revolving Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Dollar Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Dollar Revolving Lender such Dollar Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Dollar Revolving Lender its Dollar Revolving
Facility Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the

 

51



--------------------------------------------------------------------------------

circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Dollar Revolving Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Dollar Revolving Facility Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Dollar Revolving Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Dollar Revolving Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if (A) such
Letter of Credit allows such presentation after such date or (B) such Letter of
Credit is governed by the ISP and such Letter of Credit does not prohibit such
presentation after such date;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

 

52



--------------------------------------------------------------------------------

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid; provided that such noncompliance is
not the result of gross negligence or willful misconduct on the part of the L/C
Issuer.

(f) Role of L/C Issuer. Each Dollar Revolving Lender and the Company agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Dollar Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Company may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

53



--------------------------------------------------------------------------------

(g) Applicability of ISP and UCP; Limitation on Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Company for, and the L/C Issuer’s rights and remedies against the Company shall
not be impaired by, any action or inaction of the L/C Issuer required under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Dollar Revolving Lender in accordance with its Dollar
Revolving Facility Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other Dollar
Revolving Lenders in accordance with the upward adjustments in their respective
Dollar Revolving Facility Applicable Percentages allocable to such Letter of
Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the tenth Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Administrative Agent’s Fee Letter, computed on the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first

 

54



--------------------------------------------------------------------------------

such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Company shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Dollar Revolving
Lenders set forth in this Section 2.04, in its sole discretion may make loans
(each such loan, a “Swing Line Loan”) to the Company from time to time on any
Business Day during the Availability Period in respect of the Revolving Facility
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Dollar Revolving Facility Applicable Percentage of the
Outstanding Amount of the Committed Dollar Revolving Loans and L/C Obligations
of the Dollar Revolving Lender acting as Swing Line Lender, may exceed the
amount of such Dollar Revolving Lender’s Dollar Revolving Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Aggregate Revolving Commitments, (ii) the
Total Outstandings under the Dollar Revolving Facility shall not exceed the
Aggregate Dollar Revolving Commitments, (iii) the aggregate Outstanding Amount
of the Committed Dollar Revolving Loans of any Dollar Revolving Lender, plus
such Dollar Revolving Lender’s Dollar Revolving Facility Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Dollar Revolving
Lender’s Dollar Revolving Facility Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Dollar Revolving Lender’s
Revolving Commitment, and provided, further, that the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (iii) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Company may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall be denominated only in Dollars and shall be a Base Rate Loan.
Immediately upon the making of a Swing Line Loan, each Dollar Revolving Lender
shall be deemed to, and hereby irrevocably and

 

55



--------------------------------------------------------------------------------

unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Dollar Revolving Lender’s Dollar Revolving Facility Applicable Percentage times
the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (a) telephone or (b) a Swing Line Loan Notice. Each
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. Each
Swing Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. If the Swing Line
Lender is required or shall elect, as may be the case, to fund a requested Swing
Line Loan, not later than 2:00 p.m. on the borrowing date specified in such
Swing Line Notice, the Swing Line Lender shall make available to the Company at
its office by crediting the account of the Company on the books of the Swing
Line Lender in an amount in immediately available funds equal to the amount of
such Swing Line Loan. Notwithstanding the foregoing, if the Swing Line Lender is
not required, and accordingly elects not to fund a requested Swing Line Loan for
any reason, the Swing Line Lender shall promptly, and in any event not later
than 2:00 p.m. on the borrowing date specified in such Swing Line Notice, notify
the Company and the Administrative Agent of such election.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Dollar Revolving Lender make
a Base Rate Committed Loan in an amount equal to such Dollar Revolving Lender’s
Dollar Revolving Facility Applicable Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Dollar Revolving Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Company with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Dollar Revolving Lender
shall make an amount equal to its Dollar Revolving Facility Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 12:00 noon on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii),

 

56



--------------------------------------------------------------------------------

each Dollar Revolving Lender that so makes funds available shall be deemed to
have made a Base Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the Dollar
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Dollar Revolving Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Dollar Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Dollar Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Dollar Revolving
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Dollar Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Dollar Revolving Lender’s
Committed Revolving Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Dollar Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Dollar Revolving Lender’s obligation to make Committed Dollar
Revolving Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Dollar Revolving Lender may have
against the Swing Line Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Dollar Revolving Lender’s obligation to make
Committed Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

 

57



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Dollar Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Dollar Revolving Lender its Dollar Revolving Facility
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Dollar Revolving Lender shall pay to the Swing Line Lender its
Dollar Revolving Facility Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Dollar Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Dollar Revolving Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Dollar Revolving
Lender’s Dollar Revolving Facility Applicable Percentage of any Swing Line Loan,
interest in respect of such Dollar Revolving Facility Applicable Percentage
shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Any Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Committed Loans borrowed by such
Borrower in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 10:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (2) four Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies, and
(3) on the date of prepayment of Base Rate Committed Loans that are Base Rate
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $2,500,000 or a whole multiple of $500,000 in
excess thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $2,500,000 or a
whole multiple of $500,000 in excess thereof; (iv) any prepayment of Base Rate
Committed Loans that are Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding; (v) any prepayment
of Committed Revolving Loans

 

58



--------------------------------------------------------------------------------

denominated in Dollars shall be made to the Administrative Agent for the benefit
of the Dollar Revolving Lenders in accordance with their respective Dollar
Revolving Facility Applicable Percentages; (vi) any prepayment of Committed
Revolving Loans denominated in Alternative Currencies shall be made to the
Administrative Agent for the pro rata benefit of the Alternative Currency
Revolving Lenders in accordance with their respective Alternative Currency
Revolving Facility Applicable Percentages; and (vii) any prepayment of Committed
Term Loans shall be made to the Administrative Agent for the pro rata benefit of
the Term Lenders in accordance with their respective Term Facility Applicable
Percentages. Each such notice shall specify the date, the currency and amount of
such prepayment and the Type(s) of Committed Loans to be prepaid, the Facility
under which such Committed Loans are outstanding and, if Eurocurrency Rate Loans
are to be prepaid, the Interest Period(s) of such Eurocurrency Rate Loans. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s share of such prepayment
(based on such Lender’s Dollar Revolving Facility Applicable Percentage,
Alternative Currency Revolving Facility Applicable Percentage or Term Facility
Applicable Percentage, as applicable, of the relevant Facility). If such notice
is given by any Borrower, such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.17
and except as provided in clause (v) above, each such prepayment shall be
applied to the Committed Revolving Loans or the Committed Term Loans of the
Lenders, as directed by the Borrower, as provided herein.

(b) The Company may, upon notice to the Swing Line Lender pursuant to delivery
to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason (other than fluctuations in currency exchange rates) the
Total Outstandings under the Dollar Revolving Facility or the Alternative
Currency Revolving Facility at any time exceed the Aggregate Dollar Revolving
Commitments or the Aggregate Alternative Currency Revolving Commitments, as
applicable, then in effect, the Company shall immediately prepay (or cause one
or more of the other Borrowers to prepay) Committed Dollar Revolving Loans or
Committed Alternative Currency Revolving Loans, as applicable, and Swing Line
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Company shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless,
after the prepayment in full of the Committed Dollar Revolving Loans and the
Swing Line Loans, the Total Outstandings under the Dollar Revolving Facility
exceed the Aggregate Dollar Revolving Commitments then in effect. Each such
prepayment shall be applied as provided in the last sentence of Section 2.05(a).

 

59



--------------------------------------------------------------------------------

(d) If, as a result of fluctuations in currency exchange rates, the Outstanding
Amount of all Committed Alternative Currency Revolving Loans at any time exceeds
an amount equal to 105% of the Alternative Currency Sublimit then in effect, the
Company shall immediately prepay (or cause one or more of the other Borrowers to
prepay) Committed Alternative Currency Revolving Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.
Each such prepayment shall be applied as provided in the last sentence of
Section 2.05(a).

2.06 Termination or Reduction of Commitments.

The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Dollar Revolving Commitments and/or the Aggregate Alternative Currency
Revolving Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 10:00 a.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Company shall not terminate or reduce the Aggregate
Dollar Revolving Commitments or the Aggregate Alternative Currency Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings under the applicable Revolving Facility would
exceed the Aggregate Revolving Commitments under such Revolving Facility,
(iv) if, after giving effect to any reduction of the Aggregate Dollar Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Dollar Revolving Commitments, such Sublimit shall be
automatically reduced by the amount of such excess, and (v) if, after giving
effect to any reduction of the Aggregate Alternative Currency Revolving
Commitments, the Alternative Currency Sublimit exceeds the amount of the
Aggregate Alternative Currency Revolving Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the applicable Revolving Lenders of any such notice of
termination or reduction of the Aggregate Dollar Revolving Commitments or the
Aggregate Alternative Currency Revolving Commitments. Any reduction of the
Aggregate Dollar Revolving Commitments or the Aggregate Alternative Currency
Revolving Commitments, as the case may be, shall be applied to the Dollar
Revolving Commitment or the Alternative Currency Revolving Commitment, as the
case may be, of each Dollar Revolving Lender or Alternative Currency Revolving
Lender, as the case may be, according to its Dollar Revolving Facility
Applicable Percentage or Alternative Currency Revolving Facility Applicable
Percentage, as the case may be. All fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

2.07 Repayment of Loans.

(a) The applicable Borrower shall repay to the applicable Revolving Lenders on
the Maturity Date the Outstanding Amount of the Committed Revolving Loans
borrowed by it.

(b) The Company shall repay to the Term Lenders the Outstanding Amount (on the
Amendment and Restatement Effective Date) of all Committed Term Loans on the
last Business Day of each March, June, September and December, commencing with
the first such date to

 

60



--------------------------------------------------------------------------------

occur after the Amendment and Restatement Effective Date (excluding June 30,
2014), in equal installments each in the amount equal to one-fourth (1/4) of the
following aggregate percentages for the following periods: (i) for the period
commencing on the Amendment and Restatement Effective Date and ending on the
first anniversary of the Amendment and Restatement Effective Date, an amount
equal to 5% of such Outstanding Amount; (ii) for the period commencing on the
day immediately following the first anniversary of the Amendment and Restatement
Effective Date and ending on the second anniversary of the Amendment and
Restatement Effective Date, an amount equal to 7.5% of such Outstanding Amount;
(iii) for the period commencing on the day immediately following the second
anniversary of the Amendment and Restatement Effective Date and ending on the
fourth anniversary of the Amendment and Restatement Effective Date, an amount
equal to 10% of such Outstanding Amount; and (iv) for the period commencing on
the day immediately following the fourth anniversary of the Amendment and
Restatement Effective Date and ending on the fifth anniversary of the Amendment
and Restatement Effective Date, an amount equal to 15% of such Outstanding
Amount; provided, however, that the Total Outstandings under the Term Facility
shall be repaid on the Maturity Date.

(c) [Intentionally Omitted].

(d) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the first Business Day after written demand for such repayment is made by
the Swing Line Lender and (ii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the Outstanding Amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
that is a Base Rate Loan shall bear interest on the Outstanding Amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the Outstanding Amount thereof from the applicable borrowing date at a rate per
annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

61



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the applicable Borrower shall pay interest on the principal amount of
all outstanding Obligations owing by it hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Dollar Revolving
Facility Applicable Percentage, a commitment fee equal to the Applicable Rate
times the actual daily amount by which the Aggregate Dollar Revolving
Commitments exceed the sum of (i) the Outstanding Amount of Committed Dollar
Revolving Loans, (ii) the Outstanding Amount of L/C Obligations and (iii) the
Outstanding Amount of the Committed Alternative Currency Revolving Loans,
subject to adjustment as provided in Section 2.17. Such commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. Such commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Upfront Fees. The Company shall pay to the Administrative Agent for the
account of each Lender on the Amendment and Restatement Effective Date fees in
the amounts previously agreed by the Company and the Arrangers. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

 

62



--------------------------------------------------------------------------------

(c) Other Fees. The Company shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and Eurocurrency Rate Loans
determined by reference to CDOR shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Committed Revolving Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Company shall immediately and retroactively be obligated to pay
to the Administrative Agent for the account of the applicable Lenders, promptly
on demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Company under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Company’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict

 

63



--------------------------------------------------------------------------------

between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrowers shall execute and deliver to such Lender (through the Administrative
Agent) one or more Notes, which shall evidence such Lender’s Loans in addition
to such accounts or records. Each Lender may attach schedules to its Note or
Notes and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by each Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Committed Revolving Loans denominated in an
Alternative Currency, all payments by each Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
Same Day Funds not later than 1:00 p.m. on the date specified herein. Except as
otherwise expressly provided herein, all payments by each Borrower hereunder
with respect to principal and interest on Committed Revolving Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its applicable share (as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 1:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent, in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

64



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 11:00 a.m. on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the greater of the Overnight Rate plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the applicable Borrower, the interest rate applicable to Base Rate Loans or in
the case of Alternative Currencies in accordance with such market practice, in
each case, as applicable. If such Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by any Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the appropriate Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the appropriate Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in Same Day Funds with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable

 

65



--------------------------------------------------------------------------------

Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, of the Dollar Revolving Lenders to fund participations in
Letters of Credit and Swing Line Loans and of the Lenders to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Committed Loan, of any Dollar Revolving Lender to fund any
such participation or of any Lender to make any payment under Section 10.04(c)
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
of any Dollar Revolving Lender to purchase its participation or of any Lender to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it, as applicable, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Committed Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Committed Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, as applicable, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application or funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans, as
applicable, to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

66



--------------------------------------------------------------------------------

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Increase in Revolving Credit Facility.

(a) Request for Increase. Provided that no Default or Event of Default then
exists and is continuing, upon notice to the Administrative Agent given not
later than five days before the Revolving Facility Increase Effective Date
(defined below), the Company may from time to time during the Availability
Period request an increase in the Aggregate Dollar Revolving Commitments (which
request may include a request for an increase in the Aggregate Alternative
Currency Revolving Commitments in an amount not greater than the requested
increase in the Aggregate Dollar Revolving Commitments); provided that (i) any
such requested increase will be in a minimum amount of $25,000,000, (ii) the
Company may make a maximum of five such increases, and (iii) the aggregate
principal amount of all increases of the Dollar Revolving Facility (and, without
duplication, the Alternative Currency Revolving Facility) under this
Section 2.14 after the Amendment and Restatement Effective Date shall not exceed
$200,000,000. After giving such request, the Company (in consultation with the
Administrative Agent) shall determine each applicable Revolving Lender that will
be requested to increase its applicable Revolving Commitment and the time period
within which each such applicable Revolving Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to each applicable such Revolving Lender) as to whether
it elects to participate in the requested increase.

(b) Lender Elections to Increase. Each applicable Revolving Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its applicable Revolving Commitment and, if so, the amount by which it
agrees to increase its applicable Revolving Commitment. Any Revolving Lender not
responding within such time period shall be deemed to have declined to increase
its applicable Revolving Commitment.

(c) Notification by Administrative Agent; Additional Revolving Lenders. The
Administrative Agent shall notify the Company and each applicable Revolving
Lender of the applicable Revolving Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Company may
also invite additional Eligible Assignees able to lend in the applicable
currencies to become Revolving Lenders pursuant to a joinder agreement in form
and substance reasonably satisfactory to the Administrative Agent.

(d) Effective Date and Allocations. If the Revolving Facility is increased in
accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Revolving Facility Increase Effective Date”)
of such increase, the amount of

 

67



--------------------------------------------------------------------------------

such increase, the final allocation of the amount of such increase as between
the Dollar Revolving Facility and the Alternative Currency Revolving Facility
and the final allocation of such increase among the Revolving Lenders (including
any new Lenders) electing to provide such increase. The Administrative Agent
shall promptly notify the Company and the Revolving Lenders of the amount and
final allocation of such increase and the Revolving Facility Increase Effective
Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to an
increase of the Revolving Facility, the Borrowers shall deliver to the
Administrative Agent a certificate dated as of the Revolving Facility Increase
Effective Date (in sufficient copies for each applicable Revolving Lender)
signed by a Responsible Officer of each Borrower (i) certifying and attaching
the resolutions adopted by the Borrowers approving or consenting to such
increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Revolving Facility
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in Sections 5.05(a) and (b) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and (b), respectively, and
(B) no Default exists. The applicable Borrowers shall prepay any outstanding
Committed Revolving Loans (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed
Revolving Loans ratable with any revised Dollar Revolving Facility Applicable
Percentage and/or Alternative Currency Revolving Facility Applicable Percentage,
as the case may be, arising from any nonratable increase in the Revolving
Commitments under this Section, such prepayment to be made on such date as the
Administrative Agent may reasonably determine after consultation with the
Company, with a view to minimizing any additional amounts payable pursuant to
Section 3.05.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 [Intentionally Omitted.]

2.16 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, within two
Business Days after the request of the Administrative Agent, the L/C Issuer or
the Swing Line Lender, the Company shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

 

68



--------------------------------------------------------------------------------

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer, the Dollar Revolving
Lenders and the Swing Line Lender, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Company or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

69



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of such Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by such Defaulting Lender or to
post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. such Defaulting Lender (x) shall be not entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the

 

70



--------------------------------------------------------------------------------

amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Dollar Revolving Facility Applicable Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the Dollar
Revolving Commitment of such Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Dollar Revolving Commitment of such
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Dollar Revolving Loans of such Lender under the Dollar Revolving
Facility.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Dollar Revolving Facility
Applicable Percentages, Alternative Currency Revolving Facility Applicable
Percentages or Term Facility Applicable Percentages, as applicable (without
giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of any Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender

2.18 Foreign Borrowers.

(a) Foreign Borrowers. The Company may at any time after the Amendment and
Restatement Effective Date, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), request to
designate any wholly-owned Foreign Subsidiary of the Company (an “Applicant
Borrower”) as a Foreign Borrower to receive Committed Revolving Loans hereunder
by delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit H (a “Foreign Borrower Request and Assumption
Agreement”). The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein (i) the Administrative Agent and the Revolving Lenders must each
agree to such Applicant Borrower becoming a Foreign Borrower and (ii) the
Administrative Agent and such Revolving Lenders shall have received such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information (including supplements to the Schedules to this
Agreement and “know your

 

71



--------------------------------------------------------------------------------

customer” information), in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent, and
Notes signed by such Foreign Borrowers to the extent any Revolving Lender so
requires (the requirements in clauses (i) and (ii) hereof, the “Foreign Borrower
Requirements”). The Foreign Borrower Requirements shall not include the Lenders
or the Administrative Agent obtaining any Collateral from any of the Foreign
Borrowers or any documents that would have the effect of making any Foreign
Borrower liable for any of the Obligations of any other Foreign Borrower. If the
Foreign Borrower Requirements are met, the Administrative Agent shall send a
notice in substantially the form of Exhibit I (a “Foreign Borrower Notice”) to
the Company and the Revolving Lenders specifying the effective date upon which
the Applicant Borrower shall constitute a Foreign Borrower for purposes hereof,
whereupon each of the Revolving Lenders agrees to permit such Foreign Borrower
to receive Committed Revolving Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Foreign Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Loan Notice may be submitted by or on behalf of such Foreign Borrower until
the date five (5) Business Days after such effective date.

(b) Obligations. Except as specifically provided herein, the Obligations of the
each of the Borrowers as borrowers hereunder shall be several in nature.
Notwithstanding anything contained to the contrary herein or in any Loan
Document (including any Foreign Borrower Request and Assumption Agreement), but
without limiting the obligations of the Guarantors under the Guarantee and
Collateral Agreement, (A) no Foreign Borrower shall be obligated with respect to
any Obligations of the Company or of any Domestic Subsidiary, (B) no Foreign
Borrower shall be obligated as a Guarantor with respect to the Obligations of
the Company or any Domestic Subsidiary and (C) no Foreign Borrower shall be
obligated as a Borrower or a Guarantor for the Obligations of any other Foreign
Borrower.

(c) Appointment. Each Loan Party, including each Foreign Subsidiary of the
Company that is or becomes a “Foreign Borrower” pursuant to this Section 2.18
hereby irrevocably appoints the Company to act as its agent for all purposes of
this Agreement, the other Loan Documents, and all documents and electronic
platforms entered into in connection herewith and agrees that (i) the Company
may execute such documents and provide such notices and authorizations on behalf
of such Loan Party as the Company deems appropriate in its sole discretion and
such Loan Party shall be obligated by all of the terms of any such document,
notice and/or authorization executed on its behalf, (ii) any notice or
communication delivered by the Administrative Agent or any Lender to such Loan
Party shall be deemed delivered to such Loan Party and (iii) the Administrative
Agent and the Lenders may accept, and be permitted to rely on, any document,
instrument or agreement executed by the Company on behalf of such Loan Party.

2.19 Designated Lenders.

Each of the Administrative Agent, the L/C Issuer and each Lender at its option
may make any Credit Extension or otherwise perform its obligations hereunder
through any Lending Office

 

72



--------------------------------------------------------------------------------

(each, a “Designated Lender”); provided (a) that any exercise of such option
shall not affect the obligation of each Borrower to repay any Credit Extension
in accordance with the terms of this Agreement and (b) unless doing so is
necessary to avoid a violation of law, neither the Lender nor the L/C Issuer
shall make any Credit Extension through a Designated Lender if the result
thereof would increase the obligations of the applicable Loan Party under
Section 3.01. Any Designated Lender shall be considered a Lender; provided that
in the case of an Affiliate or branch of a Lender, such provisions that would be
applicable with respect to Credit Extensions actually provided by such Affiliate
or branch of such Lender shall apply to such Affiliate or branch of such Lender
to the same extent as such Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in

 

73



--------------------------------------------------------------------------------

accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, indemnify each Recipient,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the applicable Loan Party by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
Notwithstanding the foregoing, no Foreign Borrower shall be obligated as a
Borrower or a Guarantor for the Obligations of any other Loan Party.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest

 

74



--------------------------------------------------------------------------------

error. Each Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by any Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
prescribed by applicable Law or as reasonably requested by such Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or as reasonably requested by such Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that an
applicable Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of

 

75



--------------------------------------------------------------------------------

copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the applicable Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Law to permit the applicable Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

76



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by such Borrower or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines that it has received a refund of any Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

77



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality.

(a) If any Lender determines in good faith that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Rate (whether denominated in
Dollars or in Alternative Currency), or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist (which
notice such Lender agrees to promptly give when such circumstances no longer
exist). Upon receipt of such notice, (x) the applicable Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Upon any such
prepayment or conversion, the applicable Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

(b) If, in any applicable jurisdiction, the Administrative Agent, any Lender or
any Designated Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent, any Lender or its applicable Designated Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund or maintain
its participation in any Loan or (iii) issue, make, maintain, fund or charge
interest with respect to any Loan to any Foreign Borrower such Person

 

78



--------------------------------------------------------------------------------

shall promptly notify the Administrative Agent, then, upon the Administrative
Agent notifying the Company, and until such notice by such Person is
revoked, any obligation of such Person to issue, make, maintain, fund or charge
interest with respect to any such Loan shall be suspended, and to the extent
required by applicable Law, cancelled. Upon receipt of such notice, the
applicable Foreign Borrower shall, (A) repay that Person’s participation in the
Loans or other applicable Obligations on the last day of the Interest Period for
each Loan or other Obligation occurring after the Administrative Agent has
notified the Company or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law) and (B) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice (which revocation the Administrative Agent agrees
to seek and give when the circumstances described in clauses (a), (b) or (c), as
applicable, of the immediately preceding sentence no longer exist). Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in Dollars
in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the

 

79



--------------------------------------------------------------------------------

Required Lenders notify the Administrative Agent and the Company that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the applicable interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurocurrency Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will pay (or cause the applicable Foreign Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines in good
faith that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the

 

80



--------------------------------------------------------------------------------

Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Company will pay (or cause the applicable Foreign Borrower to pay)
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

(c) [Intentionally Omitted].

(d) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Foreign Borrower to pay) such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Company (or applicable Foreign
Borrower) shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Foreign Borrower to pay) to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Eurocurrency Rate Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Eurocurrency Rate Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Eurocurrency Rate Loan, provided the
Company shall have received at least ten (10) days’ prior notice (with a copy to
the Administrative Agent) of such additional interest or costs from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

 

81



--------------------------------------------------------------------------------

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Foreign
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Foreign Borrower;

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by a Borrower pursuant
to Section 10.13; or

(d) any failure by any Borrower to make payment of any Committed Revolving Loan
(or interest due thereon) denominated in an Alternative Currency on its
scheduled due date or any payment thereof in a different currency;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Foreign Borrower
to pay) any customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Foreign Borrower) to the Lenders under this Section 3.05, each Lender shall be
deemed to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency
Rate for such Loan by a matching deposit or other borrowing in the applicable
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts

 

82



--------------------------------------------------------------------------------

payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay (or cause the applicable Foreign Borrower to pay) all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Closing Date and Prior Amendment and Restatement Effective
Dates.

The Closing Date occurred on November 20, 2007. The conditions precedent to the
effectiveness of the first amendment and restatement of this Agreement occurred
on April 29, 2009. The conditions precedent to the effectiveness of the second
amendment and restatement of this Agreement occurred on July 15, 2011.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Committed Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

(a) The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01;

 

83



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof;

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof;

(d) If the applicable Borrower is a Foreign Borrower, then the conditions of
Section 2.18 to the designation of such Borrower as a Foreign Borrower shall
have been met to the satisfaction of the Administrative Agent;

(e) In the case of a Borrowing to be denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent, or the Required
Revolving Lenders (in the case of any Committed Revolving Loans to be
denominated in an Alternative Currency) would make it illegal or impracticable
for such Borrowing to be denominated in the relevant Alternative Currency; and

(f) There shall be no impediment, restriction, limitation or prohibition imposed
under Law or by any Governmental Authority, as to the proposed Credit Extension
or the repayment thereof or as to rights created under any Loan Document or as
to application of the proceeds of the realization of any such rights.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

4.03 Effectiveness of Amendment and Restatement.

This amendment and restatement of the Original Agreement shall be effective, and
the Amendment and Restatement Date shall occur, when the following conditions
precedent have been satisfied:

(a) the Administrative Agent receives:

(i) counterparts of this Agreement executed by the Company, the Guarantors, any
Exiting Lenders, the Continuing Lenders, any Joining Lenders and the
Administrative Agent;

(ii) Notes executed by the Company in favor of each Lender requesting such
Notes;

(iii) an amended and restated Guarantee and Collateral Agreement executed by the
Company and the Guarantors in favor of the Administrative Agent for the benefit
of the Lenders;

 

84



--------------------------------------------------------------------------------

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may request evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
request to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vi) favorable opinions of: (A) Perkins Coie LLP, counsel to the Loan Parties,
and (B) such local and foreign counsel opinions relating to the Loan Parties and
Collateral as the Administrative Agent may reasonably request, each addressed to
the Administrative Agent and each Lender, as to the matters described on Exhibit
G and such other matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request;

(vii) a certificate of a Responsible Officer of the Company as to the matters
set forth below in this clause (vii):

(A) certifying as to the Solvency of the Company and its Subsidiaries taken as a
whole before and after giving effect to the transactions occurring on the
Amendment and Restatement Effective Date;

(B) attaching a Compliance Certificate showing pro forma compliance as of the
end of the most recent fiscal quarter of the Company for which financial
statements have been filed with the SEC, after giving effect to the transactions
occurring on the Amendment and Restatement Effective Date;

(C) certifying that the representations and warranties of the Company and the
other Loan Parties contained in Article V or in any other Loan Document are true
and correct as of the Amendment and Restatement Effective Date, both before and
after giving effect to the transactions occurring on the Amendment and
Restatement Effective Date; and

(D) certifying that, both before and after giving effect to the transactions
occurring on the Amendment and Restatement Effective Date, no Default or Event
of Default shall have occurred and be continuing;

(viii) personal property collateral documentation, in form and substance
satisfactory to the Administrative Agent, including:

(A) (x) searches of UCC and PPSA filings and registrations in the jurisdiction
of incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where any Collateral is located or where a filing would need to

 

85



--------------------------------------------------------------------------------

be made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than as permitted under any Loan Document and
(y) tax lien, execution, judgment and bankruptcy searches;

(B) searches of ownership of Intellectual Property (as defined in the Guarantee
and Collateral Agreement) in the appropriate governmental offices and such
patent/trademark/copyright filings as requested by the Administrative Agent in
order to perfect the Administrative Agent’s security interest in the
Intellectual Property;

(C) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral, except to the extent
previously executed, delivered or filed pursuant to the Original Agreement;

(D) stock or membership certificates, if any, evidencing the Pledged Stock (as
defined in the Guarantee and Collateral Agreement) and undated stock or transfer
powers duly executed in blank; in each case to the extent such Pledged Equity is
certificated, except to the extent previously delivered pursuant to the Original
Agreement; and

(E) such other documents as may be reasonably requested by the Administrative
Agent to ensure the continued perfection or priority of the liens and security
interests created pursuant to the Original Agreement and the Loan Documents;

(ix) payment of all fees set forth in the Fee Letters or required to be paid on
or before the Amendment and Restatement Effective Date;

(x) payment of all interest and fees accrued to the Amendment and Restatement
Effective Date pursuant to the Original Agreement and evidence of payment of all
principal indebtedness and other amounts owing to the Exiting Lenders on the
Amendment and Restatement Effective Date pursuant to the Original Agreement; and

(xi) such other documents, instruments, certificates, evidences and legal
opinions as the Administrative Agent may reasonably request in connection
herewith;

(b) no order, decree, judgment, ruling or injunction of a court of competent
jurisdiction, domestic or foreign, exists which restrains the consummation of
the transactions contemplated by this Agreement, and no statute, rule or
regulation has been enacted by any Governmental Authority which prohibits or
makes unlawful the consummation of the transactions contemplated by this
Agreement;

(c) (i) the conditions specified in Sections 4.02(a) and (b) have been
satisfied; and (ii) there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

 

86



--------------------------------------------------------------------------------

(d) there exists no action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
authority that has or could reasonably be expected to have a Material Adverse
Effect or that seeks to prevent, prohibit or limit any of the transactions
contemplated by this Agreement;

(e) Unless waived by the Administrative Agent, the Borrowers have paid all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Amendment and Restatement Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent);

(f) The Company shall have received gross cash proceeds in an amount not less
than $300,000,000 from the issuance of the 2014 Senior Notes and the principal
balance of the Term Loans and the Additional Term Loans (each as defined in the
Original Agreement) outstanding under the Original Agreement does not exceed
$150,000,000 and the principal balance of the Loans outstanding under the
Revolving Facility does not exceed $190,000,000 in each case after giving effect
to the transactions occurring on the Amendment and Restatement Effective Date;
and

(g) each Lender shall have obtained all applicable licenses, consents, permits
and approvals as deemed necessary by such Lender in order to execute and perform
the transactions.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.03, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Administrative Agent or a Lender unless
the Administrative Agent shall have received notice from such Lender prior to
the Amendment and Restatement Effective Date specifying its objection thereto.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

On the Closing Date, on the date of each Borrowing or L/C Credit Extension made
under the Original Agreement, and on each other date on which such
representations and warranties were required to be made under the Original
Agreement, the Company made the representations and warranties set forth in
Article V of the Original Agreement. On the Amendment and Restatement Effective
Date, on the date of each Borrowing or L/C Credit Extension made under this
Agreement, and on each other date on which such representations and warranties
are required to be made under this Agreement, the Company represents and
warrants to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power.

Each Loan Party and each Subsidiary thereof (a) is duly organized, formed, or
incorporated, validly existing and, as applicable, in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, or (c) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents.

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly

 

88



--------------------------------------------------------------------------------

noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated March 31, 2014, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the dates of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Company after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect this Agreement or any
other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

5.07 No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

Each of the Company and its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Company and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01. As of the
Amendment and Restatement Effective Date, neither the Company nor any of its
Subsidiaries owns any real property having a fair market value of at least
$5,000,000.

 

89



--------------------------------------------------------------------------------

5.09 Environmental Compliance.

The Company and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Company has reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance.

The properties of the Company and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Company, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or the applicable Subsidiary operates.

5.11 Taxes.

The Company and its Subsidiaries have filed all Federal, state, provincial,
territorial and other material tax returns and reports required to be filed, and
have paid all Federal, state, provincial, territorial and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Company or any Subsidiary
that would, if made, have a Material Adverse Effect. Neither the Company nor any
Subsidiary thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws, except for such
noncompliance as could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Company, nothing has occurred which would prevent,
or cause the loss of, such qualification. The Company and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) Except as could not reasonably be expected to have a Material Adverse
Effect: no ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any

 

90



--------------------------------------------------------------------------------

Unfunded Pension Liability; (iii) neither the Company nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

(d) Each Canadian Pension Plan is in compliance in all material respects with
the applicable provisions of all Laws, except for such noncompliance as could
not reasonably be expected to have a Material Adverse Effect. Each Canadian
Pension Plan has received a confirmation of registration from the Canada Revenue
Agency and, to the best knowledge of the Company, nothing has occurred which
would prevent, or cause the loss of, such registration. The Company and each
Subsidiary have made all required contributions to each Canadian Pension Plan.

(e) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Canadian Pension Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no violation of fiduciary duty with
respect to any Canadian Pension Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

(f) None the Company and any Subsidiary has any material liability or contingent
liability in respect of a Canadian Defined Benefit Pension Plan.

5.13 Subsidiaries; Equity Interests.

As of the Amendment and Restatement Effective Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned directly or
indirectly by the Company in the amounts specified on Part (a) of Schedule 5.13
free and clear of all Liens except those created under the Collateral Documents.
As of the Amendment and Restatement Effective Date, the Company has no direct or
indirect equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13. Set forth on Part (c) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the Amendment and Restatement Effective Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. As of the Amendment and Restatement Effective Date, the Company
has no Material Domestic Subsidiaries that are not Loan Parties.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of

 

91



--------------------------------------------------------------------------------

Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the Company only or of the Company and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Company or any Subsidiary and any Lender or any Affiliate
of any Lender relating to Indebtedness and within the scope of Section 8.01(e)
will be margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure.

The Company has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

5.16 Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Taxpayer Identification Number.

The Company’s true and correct U.S. taxpayer identification number is set forth
on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc.

The Company and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person,

 

92



--------------------------------------------------------------------------------

except to the extent that any such conflict could not reasonably be expected to
have a Material Adverse Effect. To the best knowledge of the Company, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Except as specifically disclosed in Schedule 5.18, no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Company, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.19 Solvency.

Each Loan Party is, and after giving effect to the incurrence of all
Indebtedness and obligations being incurred in connection herewith and will be
and will continue to be, individually and together with its Subsidiaries on a
consolidated basis, Solvent.

5.20 Collateral Documents.

The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties a legal, valid
and enforceable first priority Lien (subject to Liens permitted by Section 7.01)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein. Except for filings completed prior to or
concurrently with the Amendment and Restatement Effective Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

5.21 Sanctions Concerns and Anti-Corruption Laws.

(a) No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in a Designated
Jurisdiction.

(b) The Loan Parties and their Subsidiaries have conducted their business in
material compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve material
compliance with such laws.

5.22 Representations as to Foreign Borrowers.

With respect to each Foreign Borrower:

(a) Such Foreign Borrower is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Borrower, the “Applicable Foreign
Borrower Documents”), and the execution, delivery and performance by such
Foreign Borrower of the Applicable Foreign Borrower Documents constitute and
will constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Borrower nor any of its property has any immunity

 

93



--------------------------------------------------------------------------------

from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such Foreign
Borrower is organized and existing in respect of its obligations under the
Applicable Foreign Borrower Documents.

(b) The Applicable Foreign Borrower Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Borrower under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Borrower Documents. It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Borrower Documents that the
Applicable Foreign Borrower Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Borrower is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Borrower Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Borrower Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.

(c) Without limiting the obligations of such Foreign Borrower or any other Loan
Party under Section 3.01, to the best knowledge of such Foreign Borrower, there
is no tax, levy, impost, duty, fee, assessment or other governmental charge, or
any deduction or withholding, imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Borrower is organized and existing either
(i) on or by virtue of the execution or delivery of the Applicable Foreign
Borrower Documents or (ii) on any payment to be made by such Foreign Borrower
pursuant to the Applicable Foreign Borrower Documents, except as has been
disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Borrower
Documents executed by such Foreign Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Borrower
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

94



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Company as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Company and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(e), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) [Intentionally Omitted];

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company (which delivery may, unless the Administrative Agent or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c) [Intentionally Omitted];

(d) [Intentionally Omitted];

 

95



--------------------------------------------------------------------------------

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(f) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(g) promptly after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

(h) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak, ClearPar or another

 

96



--------------------------------------------------------------------------------

similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that: (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.03 Notices.

Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event or event in respect of a Canadian
Pension Plan that could reasonably be expected to result in a Material Adverse
Effect; and

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

97



--------------------------------------------------------------------------------

6.04 Payment of Obligations.

Unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Company or such Subsidiary, pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect; and
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

6.07 Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies not Affiliates
of the Company, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.

6.08 Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Company or
such Subsidiary, as the case may be.

6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Company at any time during
normal business hours and without advance notice.

6.11 Use of Proceeds.

(a) Use the proceeds of the Credit Extensions under the Facilities for working
capital, capital expenditures, Permitted Acquisitions, Restricted Payments
permitted by Section 7.06, other Investments permitted by Section 7.02, and
other general corporate purposes not in contravention of any Law or of any Loan
Document.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition by any Loan Party (other than a Foreign
Borrower) of any new direct or indirect wholly-owned Subsidiary (other than an
Excluded Foreign Subsidiary) that is a Material Subsidiary, upon any existing
Subsidiary (other than an Excluded Foreign Subsidiary) becoming a Material
Subsidiary, or at the election of the Company, then the Company shall, at the
Company’s expense:

(i) within 30 days after such formation (or such longer period, not to exceed 90
days, as determined in the discretion of the Administrative Agent), acquisition
or occurrence, furnish to the Administrative Agent a description of the real and
personal properties of such Subsidiary, in detail satisfactory to the
Administrative Agent;

(ii) within 30 days (or such longer period, not to exceed 90 days, as determined
in the discretion of the Administrative Agent) after such formation, acquisition
or occurrence, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Administrative Agent an amendment or joinder to the Guarantee and Collateral
Agreement, such Mortgages, other security and pledge agreements, and such other
documents as Administrative Agent deems necessary for such Subsidiary or such
parent, as the case may be, to Guarantee the other Loan Parties’ obligations
under the Loan Documents, and as may be required, to secure payment of all the
Obligations of such

 

99



--------------------------------------------------------------------------------

Subsidiary or such parent, as the case may be, under the Loan Documents and to
constitute Liens on all real property owned by such Subsidiary having a fair
market value of at least $5,000,000 and all personal property (other than
Excluded Property) owned by such Subsidiary;

(iii) within 30 days (or such longer period, not to exceed 90 days, as
determined in the discretion of the Administrative Agent) after such formation,
acquisition or occurrence, cause such Subsidiary and each direct and indirect
parent of such Subsidiary (if it has not already done so) to take whatever
action (including the recording of mortgages, the filing of UCC financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the Mortgages and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms; and

(iv) within 30 days (or such longer period, not to exceed 90 days, as determined
in the discretion of the Administrative Agent) after such formation, acquisition
or occurrence, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (ii) and (iii) above, and as to such other matters
as the Administrative Agent may reasonably request.

Notwithstanding the foregoing or any other provision of the Loan Documents to
the contrary, no direct or indirect Subsidiary of any Foreign Borrower shall be
required to guarantee any of the Obligations of any Foreign Borrower or grant
any Liens on any of its assets to secure the Obligations of any Foreign
Borrower.

(b) Upon the formation or acquisition of any new direct or indirect wholly-owned
Excluded Foreign Subsidiary by any Loan Party (other than a Loan Party that is
an Excluded Foreign Subsidiary or any direct or indirect Subsidiary of any
Foreign Borrower), then the Company shall, at the Company’s expense, within 30
days (or such longer period, not to exceed 90 days, as determined in the
discretion of the Administrative Agent) after such formation or acquisition,
cause each direct and indirect parent of such Excluded Foreign Subsidiary (if it
has not already done so) to duly execute and deliver to the Administrative Agent
an amendment to the Guarantee and Collateral Agreement to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Equity Interests of such new Excluded Foreign Subsidiary that is
owned by any such Loan Party (provided that in no event shall more than 65% of
the total outstanding voting Equity Interests of any such new Excluded Foreign
Subsidiary be so pledged).

(c) Except to the extent covered by Section 6.12(a) or (b), upon the acquisition
of any real property having a fair market value of at least $5,000,000 or any
personal property (other than Excluded Property) by any Loan Party (other than a
Foreign Borrower), if such property, in

 

100



--------------------------------------------------------------------------------

the judgment of the Administrative Agent, shall not already be subject to a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties,
then the Company shall, at the Company’s expense:

(i) concurrently with the delivery of the first Compliance Certificate delivered
after such acquisition, furnish to the Administrative Agent a description of the
property so acquired in detail satisfactory to the Administrative Agent; and

(ii) within 30 days (or such longer period, not to exceed 90 days, as determined
in the discretion of the Administrative Agent) after request by the
Administrative Agent, cause the applicable Loan Party to duly execute and
deliver to the Administrative Agent an amendment to the Guarantee and Collateral
Agreement, Mortgages and such other documents as Administrative Agent deems
necessary to secure payment of all the Obligations of such Loan Party under the
Loan Documents and to constitute Liens on such property.

6.13 Further Assurances.

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances, opinions and other instruments (including
promptly completing any registration or stamping of documents as may be
applicable) as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s (other than
any Foreign Borrower’s) or any of its Subsidiaries’ (other than any Subsidiary
of a Foreign Borrower, any Excluded Foreign Subsidiary or any Subsidiary that is
not a Material Subsidiary) properties, assets, rights or interests to the Liens
intended to be covered by any of the Collateral Documents, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party (other than any Foreign Borrower) or any of its wholly-owned
Subsidiaries is or is to be a party, and cause each of its wholly-owned
Subsidiaries to do so.

6.14 Approvals and Authorizations.

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Borrower is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.

 

101



--------------------------------------------------------------------------------

6.15 Anti-Corruption Laws.

Conduct its business in material compliance with applicable anti-corruption laws
and maintain policies and procedures designed to promote and achieve compliance
with such laws.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions or refinancings thereof, provided that (i) the property
covered thereby is not expanded, (ii) the principal amount secured or benefited
thereby is not increased except as permitted by Section 7.03(b), and (iii) any
renewal, extension or refinancing of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts, leases (subject
to the limitations of Section 7.01(i) and Section 7.03(b)), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

102



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness in respect of Capital Lease Obligations,
Synthetic Lease Obligations and purchase money obligations permitted under
Section 7.03(b); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and the proceeds
thereof and (ii) the Indebtedness secured thereby does not exceed the cost
(including associated costs of acquisition) or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;

(j) Liens on property or assets acquired pursuant to a Permitted Acquisition or
an Investment permitted by Section 7.02, or on property or assets of a
Subsidiary of the Company in existence at the time such Subsidiary is acquired
pursuant to a Permitted Acquisition, and extensions, renewals and refinancings
thereof; provided that (i) any Indebtedness that is secured by such Liens is not
prohibited under Section 7.03(f) and (ii) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition or permitted Investment and do not attach to any other asset of the
Company or any of its other Subsidiaries;

(k) any interest or title of a lessor under any lease entered into by the
Company or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(l) Liens arising in the ordinary course of business that are not incurred in
connection with the borrowing of money or the obtaining of advances or credit;
provided, such Liens consist of (i) liens of sellers of good arising under
Article 2 of the UCC or (ii) Liens of banks constituting customary rights of set
off;

(m) any Liens or rights of setoff on coins contained in the automated coin
counting machines or other machines owned by the Company and its Subsidiaries in
favor of a counterparty to a Coinstar Installation Agreement to the extent that
such counterparty has paid or otherwise honored a voucher issued in respect of
such coins in accordance with such Coinstar Installation Agreement;

(n) Liens in favor of the Company or any Guarantor;

(o) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Company and all
Subsidiaries) $5,000,000 at any one time; and

(p) Liens granted by any Excluded Foreign Subsidiary securing Indebtedness
permitted under Section 7.03(h).

7.02 Investments.

Make or permit to remain outstanding any Investments, except:

(a) Investments in (i) the form of cash or cash equivalents and (ii) any
deferred compensation plan of the Company or any Subsidiary in an aggregate
amount not to exceed $5,000,000;

 

103



--------------------------------------------------------------------------------

(b) advances to officers, directors and employees of the Company and its
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of the Company in any Guarantor, Investments of any Guarantor in
the Company or in any other Guarantor and Investments of any Subsidiary that is
not a Guarantor in any other Subsidiary that is not a Guarantor;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.03;

(f) Net Investments (determined on a consolidated basis) in Subsidiaries and
joint ventures (regardless of type of entity) that are not Guarantors; provided
that (i) no Event of Default or Default shall exist immediately prior to such
Investment being made or after giving effect thereto, (ii) the aggregate
outstanding amount of such Investments made pursuant to this Section 7.02(f),
together with, without duplication, the aggregate amount of the outstanding
Indebtedness permitted by clause (iv) of Section 7.03(e) shall not exceed
$250,000,000 at any time outstanding, and (iii) no such Investment shall be made
if less than 75% of Consolidated EBITDA was generated by the Company and the
Guarantors for the four fiscal quarter period most recently ended prior to such
Investment after including in such Consolidated EBITDA the portion of the EBITDA
of such Subsidiary or joint venture that would, under GAAP, be includable in the
calculation of Consolidated EBITDA for such four fiscal quarter period as if
such Investment had occurred on the first day of such period and after giving
pro forma effect to any acquisition consummated during such period as if such
acquisition occurred on the first day of such period;

(g) Permitted Acquisitions (including any Investments owned by a Person acquired
in a Permitted Acquisition);

(h) Investments outstanding on the Amendment and Restatement Date and listed on
Schedule 7.02;

(i) Investments in variable rate demand notes; and

(j) other Investments in an aggregate amount (valued at cost) not to exceed
$75,000,000 at any time outstanding.

7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

 

104



--------------------------------------------------------------------------------

(b) (i) Indebtedness (including in respect of Capital Lease Obligations,
Synthetic Lease Obligations and purchase money obligations) outstanding as of
the Amendment and Restatement Effective Date and listed on Schedule 7.03,
(ii) additional Indebtedness in respect of Capital Lease Obligations, Synthetic
Lease Obligations and purchase money obligations incurred after the Amendment
and Restatement Effective Date, so long as the amount of such Capital Lease
Obligations, Synthetic Lease Obligations and purchase money obligations does not
exceed $125,000,000 at any time outstanding, and (iii) any refinancings,
refundings, renewals or extensions of the Indebtedness described in clauses
(i) and (ii) preceding; provided that (A) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (B) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(c) Guarantees in respect of Indebtedness otherwise permitted under this
Section 7.03;

(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation; and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(e) Indebtedness of (i) the Company to any Subsidiary, (ii) any Guarantor to the
Company or any other Guarantor, (iii) any Subsidiary that is not a Guarantor to
any other Subsidiary that is not a Guarantor or (iv) any Subsidiary that is not
a Guarantor to the Company or any Guarantor, provided that the aggregate
outstanding amount of the Indebtedness described in this clause (iv), together
with, without duplication, the aggregate outstanding amount of Investments
permitted by Section 7.02(f), shall not exceed the amount set forth in
Section 7.02(f) and the Company shall be in compliance with Section 7.02(f)(iii)
after giving effect to such Indebtedness and such Investments;

(f) Indebtedness of a Subsidiary acquired pursuant to a Permitted Acquisition or
other Investment permitted by Section 7.02 (or Indebtedness assumed by the
Company or any of its wholly-owned Subsidiaries pursuant to a Permitted
Acquisition as a result of a merger, amalgamation or consolidation or the
acquisition of an asset securing such Indebtedness), so long

 

105



--------------------------------------------------------------------------------

as (A) such Indebtedness was not incurred in connection with, or in anticipation
or contemplation of, such Permitted Acquisition or other Investment permitted by
Section 7.02 and (B) the aggregate amount of such Indebtedness acquired or
assumed under this clause (f) does not exceed $40,000,000 at any one time
outstanding;

(g) (i) unsecured Indebtedness of the Company incurred after the Amendment and
Restatement Effective Date, so long as such Indebtedness (a) matures after the
Maturity Date, (B) has a Weighted Average Life to Maturity greater than the
Obligations, and (C) has no covenants or events of default that are materially
more restrictive than those set forth in the Loan Documents and otherwise has
terms and conditions reasonably satisfactory to the Administrative Agent;
provided that the Company has demonstrated to the Administrative Agent
compliance with the covenants set forth in Section 7.12(a) and (b) after giving
effect thereto, in each case calculated on a pro forma basis as of the end of
the most recent full fiscal quarter immediately preceding the incurrence of such
Indebtedness for which the relevant financial information has been delivered
pursuant to Section 6.01 and for the four fiscal quarter period then ended as if
such incurrence had occurred on the first day of such four fiscal quarter
period; and (ii) the Guarantee obligations of any Subsidiary in respect of such
Indebtedness, provided that, if such Indebtedness of the Company is
subordinated, such Guarantee obligations are subordinated to the same extent as
the obligations of the Company in respect of such Indebtedness; and

(h) additional unsecured (except as otherwise provided in Section 7.01(p)),
Indebtedness of the Company or any of its Subsidiaries in an aggregate principal
amount not to exceed $35,000,000 at any one time outstanding.

7.04 Fundamental Changes.

Merge, amalgamate, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
otherwise result therefrom:

(a) any Subsidiary may merge or amalgamate with (i) the Company, provided that
the Company shall be the continuing or surviving Person, or (ii) any other
Subsidiary, provided that if a Guarantor is a party to such merger, such
Guarantor or another Guarantor shall be the continuing or surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) (i) to the Borrower or (ii) to any other
Subsidiary and may thereafter be dissolved; provided that if a Guarantor is a
party to such transaction, such Guarantor or another Guarantor shall be the
transferee;

(c) any Investment permitted by Section 7.02 may be structured as a merger,
consolidation or amalgamation; and

(d) any Subsidiary that has Disposed of all or substantially all of its assets
in accordance with the provisions of this Agreement may be dissolved.

 

106



--------------------------------------------------------------------------------

7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary (i) to the Company or (ii) to any
other Subsidiary; provided that if a Guarantor is a party to such transaction, a
Guarantor shall be the transferee;

(e) Dispositions permitted by Section 7.04 and Dispositions constituting
Investments that are permitted by Section 7.02;

(f) Dispositions for fair market value of Investments in Subsidiaries that are
not Guarantors and of Investments in minority interests in other Persons;

(g) Dispositions for fair market value by the Company and its Subsidiaries not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition, no Default shall exist or would result from such Disposition
and (ii) the aggregate book value of all property Disposed of in reliance on
this clause (g) in any fiscal year shall not exceed $25,000,000; and

(h) Dispositions of equipment in a sale and leaseback transaction; provided that
such sale and leaseback transaction occurs within 90 days after such equipment
is acquired by the Company or its Subsidiary, (iii) the Company or its
Subsidiary is permitted to incur any Indebtedness resulting from such sale and
leaseback transaction pursuant to Section 7.03 and (iv) any Lien that results
from such sale and leaseback is permitted by Section 7.01. In the event that the
Company or any of its Subsidiaries enters into any sale and leaseback
transaction that is permitted by this Section 7.05(h), any Liens granted
pursuant to or that exist as a result of any Loan Document shall be deemed
automatically released upon the conveyance of the equipment to the lessor under
the sale and leaseback transaction. In such event, promptly upon the request of
the Company, the Administrative Agent shall execute and deliver to the Company a
confirmation of such release of Lien in a form reasonably acceptable to the
Administrative Agent.

7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no Event
of Default or Default shall have occurred and be continuing at the time of any
action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Company, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

107



--------------------------------------------------------------------------------

(b) the Company and each Subsidiary may (i) declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person and (ii) make Restricted Payments consisting of the
common stock or other common Equity Interests of such Person in connection with
the conversion to an Equity Interest of Indebtedness of such Person that also
constitutes an Equity Interest or the repayment of such Indebtedness at its
stated maturity;

(c) the Company may make Restricted Payments in the amount of cash proceeds
received by the Company from the exercise of stock options by its officers,
directors, and employees;

(d) the Company may make Restricted Payments consisting of cash payments made in
connection with the conversion to an Equity Interest of Indebtedness that also
constitutes an Equity Interest or the repayment of such Indebtedness at its
stated maturity, in each case in an amount that does not exceed the sum of
accrued interest on such Indebtedness, plus the face amount of such
Indebtedness; provided, that, after giving effect thereto, the Consolidated Net
Leverage Ratio of the Company shall not exceed 3.00 to 1.00, calculated on a pro
forma basis as of the end of the most recent full fiscal quarter immediately
preceding the date of such Restricted Payment for which the relevant financial
information has been delivered pursuant to Section 6.01 and for the four fiscal
quarter period then ended as if such Restricted Payment had been made on the
first day of such four fiscal quarter period; and

(e) the Company may make other Restricted Payments, including the repayment,
purchase, redemption or retirement of Indebtedness that also constitutes an
Equity Interest (other than as permitted by clause (d) preceding); provided,
that, after giving effect thereto, (i) the Consolidated Net Leverage Ratio of
the Company shall not exceed 2.50 to 1.00, (ii) the Consolidated Interest
Coverage Ratio of the Company is not less than 3.00 to 1.00, and
(iii) Consolidated Total Liquidity of the Company is not less than $50,000,000,
in each case calculated on a pro forma basis as of the end of the most recent
full fiscal quarter immediately preceding the date of such Restricted Payment
for which the relevant financial information has been delivered pursuant to
Section 6.01 and for the four fiscal quarter period then ended as if such
Restricted Payment had been made on the first day of such four fiscal quarter
period.

7.07 Change in Nature of Business.

Engage in any material line of business materially and substantially different
from those lines of business conducted by the Company and its Subsidiaries on
the Amendment and Restatement Effective Date (or any business reasonably
related, incidental, ancillary or complementary thereto).

 

108



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Company,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Company or such Subsidiary as
would be obtainable by the Company or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to transactions entirely
between or among the Company and any Guarantor or entirely between and among any
Guarantors or limit Investments permitted by Section 7.02.

7.09 Burdensome Agreements.

Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Company or any Guarantor or to otherwise transfer
property to the Company or any Guarantor, (ii) of any Subsidiary (other than an
Excluded Foreign Subsidiary) to Guarantee the Indebtedness of the Company or
(iii) of the Company or any Subsidiary (other than an Excluded Foreign
Subsidiary) to create, incur, assume or suffer to exist Liens on property of
such Person; provided, however that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
(A) permitted under Section 7.03(b), and with respect to Indebtedness permitted
under clause (ii) of Section 7.03(b), solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness,
or (B) permitted under Section 7.03(g), in each case so long as such negative
pledge allows Liens to secure the Obligations, or (b) requires the grant by the
Company or any Subsidiary (other than an Excluded Foreign Subsidiary) of a Lien
to secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11 Optional Payments of Other Indebtedness.

Make any optional or voluntary principal payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Indebtedness (each, an “Optional Payment”), other than the
Obligations, except (a) Optional Payments in the ordinary course of business;
(b) Optional Payments described in and permitted by Section 7.06 (d); (c) other
Optional Payments; provided that, after giving effect thereto, (i) the
Consolidated Net Leverage Ratio of the Company shall not exceed 2.50 to 1.00,
(ii) the Consolidated Interest Coverage Ratio of the Company is not less than
3.00 to 1.00, and (iii) Consolidated Total Liquidity of the Company is not less
than $50,000,000, in each case calculated on a pro forma basis as of the end of
the most recent full fiscal quarter immediately preceding the date of such
Optional Payment for which the relevant financial information has been delivered
pursuant to Section 6.01 and for the four fiscal quarter period then ended as if
such Optional Payment had been made on the first day of such four fiscal quarter
period; and (d) other Optional Payments not to exceed $10,000,000 in any fiscal
year of Company.

 

109



--------------------------------------------------------------------------------

7.12 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four fiscal quarters of the Company to be less
than 3.00 to 1.00.

(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
of the Company as of the last day of any fiscal quarter and for the four fiscal
quarters then ended to be greater than 3.00 to 1.00.

7.13 Capital Expenditures.

Make or commit to make any Capital Expenditure, except Capital Expenditures of
the Company and its Subsidiaries in the ordinary course of business, during any
fiscal year (including the fiscal year in which the Amendment and Restatement
Effective Date occurs) in excess of 100% of Consolidated EBITDA for the
preceding fiscal year; provided, that up to 50% of any such amount not so
expended in the fiscal year for which it is permitted (including 50% of such
amount for the Company’s 2013 fiscal year) may be carried over for expenditure
in the next succeeding fiscal year. Capital Expenditures made pursuant to this
Section during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year.

7.14 Amendment of Certain Agreements.

Amend or modify any agreement or instrument entered into in connection with the
Indebtedness permitted by Section 7.03(g) in a manner that causes such agreement
or instrument to have terms or conditions that are not permitted by
Section 7.03(g).

7.15 Sanctions.

Directly or indirectly, knowingly use any Credit Extension or the proceeds of
any Credit Extension, or knowingly lend, contribute or otherwise make available
such Credit Extension or the proceeds of any Credit Extension to any Person, to
fund any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

7.16 Anti-Corruption Laws.

Directly or indirectly, knowingly use any Credit Extension or the proceeds of
any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the Corruption of Foreign Public
Officials Act (Canada), the UK Bribery Act 2010 or other similar legislation in
other jurisdictions.

 

110



--------------------------------------------------------------------------------

7.17 Canadian Defined Benefit Pension Plan.

Incur any material liability or contingent liability in respect of a Canadian
Defined Benefit Pension Plan.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein and in the currency required hereunder, any amount
of principal of any Loan, (ii) within one day after the same becomes due any
principal of an L/C Obligation or (iii) within five days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Company or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03(a),
Section 6.04(a) or (b), or Section 6.10 or Article VII, or any “Event of
Default” under and as defined in any Collateral Document shall have occurred and
be continuing; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice from the Administrative Agent or the
Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect or misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than $25,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), prior to its stated maturity,
or such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract

 

111



--------------------------------------------------------------------------------

an Early Termination Date (as defined in such Swap Contract) resulting from
(A) any event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Company or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Company or such Subsidiary as a
result thereof is greater than $25,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or makes a proposal to its creditors or
files notice of its intention to do so, institutes any other proceeding under
applicable Law seeking to adjudicate it a bankrupt or an insolvent, or seeking
liquidation, dissolution, winding-up, reorganization, compromise, arrangement,
adjustment, protection, moratorium, relief, stay of proceedings of creditors,
composition of it or its debts or any other similar relief; or applies for or
consents to the appointment of any receiver, receiver-manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrative receiver,
administrator, compulsory manager or similar officer for it or for all or any
material part of its property; or any receiver, receiver-manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrative receiver,
administrator, compulsory manager or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $25,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount, or
(iii) any

 

112



--------------------------------------------------------------------------------

failure by the Company or a Subsidiary to perform its obligations under a
Canadian Pension Plan if such failure may reasonably be expected to result in a
liability of the Company and the Subsidiaries in an aggregate amount in excess
of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document, except because of payment or performance; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby (except to the extent the Administrative Agent has agreed not to
require perfection of any such Lien), and such condition continues for ten
(10) days after written notice from the Administrative Agent or the Required
Lenders.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders (in
the case of clauses (b) and (d)), or the Required Revolving Lenders (in the case
of a termination of the Aggregate Revolving Commitments pursuant to clause
(a) or in the case of clause (c)), take any or all of the following actions:

(a) declare the commitment of each Lender under the applicable Facility to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Loan Party;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

113



--------------------------------------------------------------------------------

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.16 and Section 2.17, be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuer) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, ratably (a) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them, (b) to the Administrative Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Company pursuant to this Agreement and (c) to payment of
unpaid Obligations then due under Lender Swap Contracts and Cash Management
Agreements, ratably among the Lender Swap Providers and the Cash Management
Banks in proportion to the respective amounts described in this clause Fourth
owed to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Loan Party or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired and all L/C Obligations have been paid in
full, such remaining amount shall be applied to the other Obligations, if any,
in the order set

 

114



--------------------------------------------------------------------------------

forth above. Excluded Swap Obligations with respect to any Guarantor shall not
be paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Obligations arising under Cash Management
Agreements and Lender Swap Contracts shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Lender Swap Provider, as the case may be. Each Cash Management Bank or Lender
Swap Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints,
designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable, potential Lender Swap Provider and potential Cash
Management Bank), and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

115



--------------------------------------------------------------------------------

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of banking, trust,
financial, advisory, underwriting or other business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders with respect thereto.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent and its Related Persons:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders, the Required Revolving Lenders, or the Required Term
Lenders as applicable (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and

 

116



--------------------------------------------------------------------------------

8.02), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Company, a Lender or the L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the

 

117



--------------------------------------------------------------------------------

extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

118



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Loan Party) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations under any Lender Swap Contract or Cash
Management Agreement) that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

119



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (j) of Section 10.1 of this Agreement, and (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

120



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters.

The Lenders (including in its capacities as a potential Cash Management Bank and
a potential Lender Swap Provider) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guarantee and Collateral Agreement, in each case in accordance with
the terms of the Loan Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or
Lender Swap Provider that obtains the benefit of the provisions of Section 8.03,
the Guarantee and Collateral Agreement or any Collateral by virtue of the
provisions hereof or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any

 

121



--------------------------------------------------------------------------------

amendment, waiver or modification of the provisions hereof or of the Guarantee
and Collateral Agreement or any other Collateral Document) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Cash Management Agreements and Lender Swap
Agreements except to the extent expressly provided herein and unless the
Administrative Agent has received a Secured Party Designation Notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Lender Swap
Provider, as the case may be. The Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Cash Management Agreements and Lender
Swap Contracts in the case of a Facility Termination Date.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.03(a) without the written consent
of each Lender;

(b) extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) or any scheduled or mandatory reduction of any Commitment hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to (i) amend the definition of “Default Rate” or to waive any
obligation of any Loan Party to pay interest or Letter of Credit Fees at the
Default Rate, or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

122



--------------------------------------------------------------------------------

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; (ii) the definition of “Required Revolving Lenders”
without the written consent of each Revolving Lender; (iii) the definition of
“Required Term Lenders” without the written consent of each Term Lender; or
(iv) the Maturity Date of the Term Facility to a date that is earlier than the
Maturity Date of the Revolving Facility without the written consent of each
Revolving Lender;

(g) release all or substantially all of the value of the Guarantee and
Collateral Agreement without the written consent of each Lender, except to the
extent the release of any Guarantor is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

(i) release the Company (from its obligations as a Borrower or a Guarantor) or
any Foreign Borrower, except in connection with the termination of a Foreign
Borrower’s status as such under Section 2.18, a merger, amalgamation or
consolidation permitted under Section 7.04 or a Disposition permitted under
Section 7.05; or

(j) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Lender directly affected thereby;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) neither the Commitment of any
Defaulting Lender may be increased or extended nor the Outstanding Amount of any
Loan owing to any Defaulting Lender may be reduced, without the consent of such
Defaulting Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender

 

123



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the Company and
the Lenders affected thereby to amend the definition of “Alternative Currency”
or “Eurocurrency Rate” solely to add additional currency options and the
applicable interest rate with respect thereto, in each case solely to the extent
permitted pursuant to Section 1.08.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Borrower, any other Loan Party, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for the Company (in the case of any
Borrower or any other Loan Party) or such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving, or does not wish to
receive, notices under such Article by electronic communication. The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

124



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

 

125



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

126



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by

 

127



--------------------------------------------------------------------------------

a Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought and calculated based on the ratio that the sum of
the Revolving Commitment(s) and Outstanding Amount of Committed Term Loans, as
applicable, of or owing to each Lender bears to the sum of the Aggregate
Revolving Commitments and Outstanding Amount of Committed Term Loans of or owing
to all Lenders or, if the Aggregate Revolving Commitments have been terminated,
that the Committed Revolving Loans, L/C Obligations, Swing Line Loans, and/or
Committed Term Loans owing to each Lender (directly or by participation) bears
to the Total Outstandings) of such unpaid amount, provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

128



--------------------------------------------------------------------------------

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

129



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the Commitments are not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, the Dollar Revolving
Commitment and/or the Alternative Currency Revolving Commitment assigned, except
that this clause (ii) shall not apply (A) to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required in respect of (1) any Revolving
Commitment if such assignment is to a Person that is not a Revolving Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Committed Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

(C) the consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Facility.

 

130



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500, which fee the
Borrowers shall not be responsible to pay except as provided in Section 10.13;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Dollar Revolving Facility
Applicable Percentage, Alternative Currency Revolving Facility Applicable
Percentage or Term Facility Applicable Percentage, as applicable.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party

 

131



--------------------------------------------------------------------------------

hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note or Notes to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

Assignments made pursuant to the last paragraph of Section 9.09 shall not be
subject to the requirements of this subsection (b) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrowers or any
of any Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the

 

132



--------------------------------------------------------------------------------

participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the any Borrower’s request and
expense, to use reasonable efforts to cooperate with such Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) [Intentionally Omitted].

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) [Intentionally Omitted].

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Dollar Revolving Commitment and Committed Dollar
Revolving Loans pursuant to subsection (b) above, Bank of America may, (i) upon
30 days’ notice to the Company and the Dollar Revolving Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Company, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Company shall be entitled to appoint from among the Dollar Revolving Lenders
a successor L/C Issuer or Swing Line Lender hereunder; provided, however,

 

133



--------------------------------------------------------------------------------

that no failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Dollar Revolving Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Dollar Revolving Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality.

(a) Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to become a Lender pursuant to Section 2.14 or 2.15 or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (g) on a confidential basis to
(i) any rating agency in connection with rating the Company or its Subsidiaries
or the credit facilities provided hereunder or (ii) the provider of any Platform
or other electronic delivery service used by the Administrative Agent, the L/C
Issuer and/or the Swing Line Lender to deliver Borrower Materials or notices to
the Lenders or (iii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Company or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.

 

134



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

(c) The Loan Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Loan Documents without the prior written consent
of the Administrative Agent (except in filings with the SEC), unless (and only
to the extent that) the Loan Parties or such Affiliate is required to do so
under law and then, in any event the Loan Parties or such Affiliate will consult
with such Person before issuing such press release or other public disclosure.

(d) The Loan Parties consent to the publication by the Administrative Agent or
any Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of any Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over

 

135



--------------------------------------------------------------------------------

immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (including
without limitation, the Criminal Code (Canada)) (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Loan Party. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.03, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

136



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12 if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13 Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or if any Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Foreign Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Foreign Borrower (in the case of all other amounts);

 

137



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELVES AND THEIR PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF

 

138



--------------------------------------------------------------------------------

THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 BUT NOT BY
ELECTRONIC COMMUNICATIONS. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

10.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrowers and their Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (B) each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and the Lenders each are and have been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers or any of their Affiliates, or any other Person and (B) none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
any Borrower or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests

 

139



--------------------------------------------------------------------------------

that differ from those of the Borrowers and their Affiliates, and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests to the Borrowers or their Affiliates. To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

10.17 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Act. The Company
and the Loan Parties agree to, promptly following a request by the
Administrative Agent or any Lender, provide all such other documentation and
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.18 Amendment and Restatement Effective Date Assignments.

Certain of the banks and financial institutions party to the Original Agreement
(the “Exiting Lenders”) are not continuing as Lenders party to this Agreement
and are executing this Agreement as Exiting Lenders as set forth on their
signature pages hereto. The Exiting Lenders are executing this Agreement solely
for the purposes of this Section 10.18 and shall have no other rights or
obligations hereunder. Certain of the banks and financial institutions party to
the Original Agreement (the “Continuing Lenders”) are continuing as Lenders
party to this Agreement and are executing this Agreement as Continuing Lenders
as set forth on their signature pages hereto. Certain of the banks and financial
institutions party to this Agreement (the “Joining Lenders”) were not party to
the Original Agreement and are executing this Agreement as Joining Lenders as
set forth on their signature pages hereto. Effective as of the Amendment and
Restatement Effective Date, and without any further action by any Borrower, any
Exiting Lender, any Continuing Lender, any Joining Lender, the Administrative
Agent or any other party hereto, (a) each of the Exiting Lenders shall be deemed
to have irrevocably sold and assigned to each of the Lenders, and each of the
Lenders shall be deemed to have irrevocably accepted and assumed from each of
the Exiting Lenders, an undivided portion of its Revolving Commitment (as
defined in the Original Agreement) under the Original Agreement, any Committed
Revolving Loans (as defined in the Original Agreement) owing to it under the
Original Agreement, any Committed Term Loans and Additional Term Loans (each as
defined in the Original Agreement) owing to it under the Original Agreement and
its rights and obligations as a Lender under the Original Agreement and the
other Loan Documents (as defined in the Original Agreement) executed and
delivered in connection with the Original Agreement, in each case so that such
Revolving Commitment, Committed Term Loans, Additional Term Loans and rights and
obligations are held by the Lenders in accordance with their Dollar Revolving
Facility Applicable Percentages or Term Facility Applicable Percentages, as the
case may be, all as if

 

140



--------------------------------------------------------------------------------

such sales and assignments had been effected pursuant to one or more Assignment
and Assumption Agreements, (b) each of the Exiting Lenders shall receive the
principal balance of, and accrued interest on, such Committed Revolving Loans,
Committed Term Loans and Additional Term Loans and all accrued and unpaid fees
or other amounts owing to it under the Original Agreement, (c) each of the
Exiting Lenders shall cease to be a party to the Original Agreement or this
Agreement or to have any further rights or obligations under the Original
Agreement or under this Agreement (other than any right or obligation, that
pursuant to the Original Agreement, expressly survives a termination of the
Revolving Commitments and repayment of the Committed Revolving Loans, Committed
Term Loans and Additional Term Loans thereunder) and each Exiting Lender shall
be requested to return to the Company any promissory notes executed and
delivered by the Company to such Exiting Lender pursuant to the Original
Agreement, (d) each of the Joining Lenders shall become a party to this
Agreement with a Revolving Commitment(s) as set forth on Schedule 2.01(a) (and
shall be owed Committed Dollar Revolving Loans in accordance with its Dollar
Revolving Facility Applicable Percentage) and a Term Commitment as set forth on
Schedule 2.01(b) (and shall be owed Committed Term Loans in accordance with its
Term Facility Applicable Percentage), as applicable, to this Agreement and shall
have the rights and obligations of a Lender hereunder and under the other Loan
Documents, and (e) each of the Continuing Lenders shall continue to be a party
hereto with Revolving Commitment(s) as set forth on Schedule 2.01(a) (and shall
be owed Committed Dollar Revolving Loans in accordance with its Dollar Revolving
Facility Applicable Percentage) and a Term Commitment as set forth on Schedule
2.01(b) (and shall be owed Committed Term Loans in accordance with its Term
Facility Applicable Percentage), as applicable, to this Agreement and shall
continue to have the rights and obligations of a Lender hereunder and under the
other Loan Documents.

10.19 Ratification of Collateral Documents.

The Company and each of the Guarantors (by its execution hereof) hereby consents
to the amendment and restatement of the Original Agreement pursuant to this
Agreement, ratifies and confirms to the Administrative Agent and the Lenders its
obligations and liabilities under the Guarantee and Collateral Agreement and
other Collateral Documents (each as defined in the Original Agreement), and
agrees that such obligations and liabilities, and the liens and security
interests created by such Guarantee and Collateral Agreement and other
Collateral Documents, are unchanged and continue in full force and effect,
without novation or discharge.

10.20 ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

10.21 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate

 

141



--------------------------------------------------------------------------------

of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of each Loan Party in respect of any such sum due from it
to the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Loan Party in the Agreement Currency, such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Loan Party (or to any other Person who
may be entitled thereto under applicable law).

10.22 Electronic Execution of Assignments and Certain Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that, notwithstanding anything contained
herein to the contrary, neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it; and
provided, further, without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by a manual original
signature.

Remainder of page intentionally left blank

signature pages follow

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: OUTERWALL INC. By:  

/s/ J. Scott Di Valerio

  Name:   J. Scott Di Valerio   Title:   Chief Executive Officer

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS: CLOVER ONE, LLC By:   Outerwall Inc., its sole manager   By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Chief Legal Officer, General Counsel
and Corporate Secretary COINSTAR INTERNATIONAL, INC. By:  

/s/ J. Scott Di Valerio

  Name:   J. Scott Di Valerio   Title:   President COINSTAR PROCUREMENT, LLC By:
  Outerwall Inc., its sole manager   By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Chief Legal Officer, General Counsel
and Corporate Secretary

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CUHL FOODS, LLC By:   CUHL Holdings, LLC, its sole manager   By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Vice President and Secretary CUHL
HOLDINGS, LLC By:   Outerwall Inc., its sole manager   By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Chief Legal Officer, General Counsel
and Corporate Secretary ECOATM, INC. By:  

/s/ Maria Stipp

  Name:   Maria Stipp   Title:   President REDBOX AUTOMATED RETAIL, LLC By:  

/s/ Donald R. Rench

  Name:   Donald R. Rench   Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REDBOX INCENTIVES LLC By:   Redbox Automated Retail, LLC,   its sole member  
By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Vice President RAR VENTURES, LLC By:  
Redbox Automated Retail, LLC,   its sole manager   By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Vice President SESAME HOLDINGS, LLC By:
  Outerwall Inc., its sole manager   By:  

/s/ Donald R. Rench

    Name:   Donald R. Rench     Title:   Chief Legal Officer, General Counsel
and Corporate Secretary

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Angela Larkin

  Name:   Angela Larkin   Title:   Assistant Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swing Line Lender, L/C Issuer, and a Continuing Lender
By:  

/s/ Julie Castano

  Name:   Julie Castano   Title:   Senior Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Continuing Lender By:  

/s/ Deborah S. Watson

  Name:   Deborah S. Watson   Title:   SVP, Relationship Manager

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Continuing Lender By:  

/s/ Julia Ivanova

  Name:   Julia Ivanova   Title:   Authorized Signatory

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Continuing Lender By:  

/s/ Kurban H. Merchant

  Name:   Kurban H. Merchant   Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Joining Lender By:  

/s/ Susan Swerdloff

  Name:   Susan Swerdloff   Title:   Managing Director

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Continuing Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Continuing Lender By:  

/s/ Michael Fishback

  Name:   Michael Fishback   Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Continuing Lender By:  

/s/ Jason Deegan

  Name:   Jason Deegan   Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COLUMBIA STATE BANK, as a Continuing Lender By:  

/s/ Kevin N. Meabon

  Name:   Kevin N. Meabon   Title:   Senior Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Continuing Lender By:  

/s/ Bruce Kendrex

  Name:   Bruce Kendrex   Title:   Director

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BBVA COMPASS BANK, as an Exiting Lender By:  

/s/ Joseph W. Nimmons

  Name:   Joseph W. Nimmons   Title:   Sr. Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as an Exiting Lender By:  

/s/ Tad L. Stainbrook

  Name:   Tad L. Stainbrook   Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UNION BANK, N.A., as an Exiting Lender By:  

/s/ Susan J. Swerdloff

  Name:   Susan J. Swerdloff   Title:   SVP

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Exiting Lender By:  

/s/ Gloria Nemechek

  Name:   Gloria Nemechek   Title:   Senior Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement